Exhibit 10.1

 

 

 

EXECUTION COPY

$1,500,000,000

AMENDED AND RESTATED 5-YEAR CREDIT AGREEMENT

dated as of

October 16, 2020

Between

INTERNATIONAL PAPER COMPANY

The LENDERS From Time to Time Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

—————————

CITIBANK, N.A.

as Syndication Agent

—————————

JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

   Defined Terms      1  

SECTION 1.02

   Classification of Loans and Borrowings      28  

SECTION 1.03

   Terms Generally      28  

SECTION 1.04

   Accounting Terms and Determinations      28  

SECTION 1.05

   Currencies; Currency Equivalents      29  

SECTION 1.06

   Interest Rates; LIBOR Notification      30  

SECTION 1.07

   Divisions      30  

SECTION 1.08

   Amendment and Restatement of Existing Credit Agreement      30  

ARTICLE II THE CREDITS

     31  

SECTION 2.01

   The Commitments; Borrowings by Approved Borrowers      31  

SECTION 2.02

   Loans and Borrowings      32  

SECTION 2.03

   Requests for Syndicated Borrowings      32  

SECTION 2.04

   Competitive Bid Procedure      33  

SECTION 2.05

   Funding of Borrowings      35  

SECTION 2.06

   Interest Elections      36  

SECTION 2.07

   Changes of Commitments      37  

SECTION 2.08

   Repayment of Loans; Evidence of Debt      37  

SECTION 2.09

   Prepayment of Loans      38  

SECTION 2.10

   Fees      39  

SECTION 2.11

   Interest      40  

SECTION 2.12

   Alternate Rate of Interest      41  

SECTION 2.13

   Increased Costs      44  

SECTION 2.14

   Break Funding Payments      45  

SECTION 2.15

   U.S. Taxes      45  

SECTION 2.16

   Foreign Taxes      46  

SECTION 2.17

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      47  

SECTION 2.18

   Mitigation Obligations; Replacement of Lenders      49  

SECTION 2.19

   Expansion Option      50  

SECTION 2.20

   Defaulting Lenders      51  

SECTION 2.21

   Extension of Commitment Termination Date      52  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     54  

SECTION 3.01

   Corporate Existence      54  

SECTION 3.02

   Financial Condition      55  

SECTION 3.03

   Litigation      55  

SECTION 3.04

   No Breach      55  

SECTION 3.05

   Corporate Action of the Obligors      55  

SECTION 3.06

   Approvals      55  

SECTION 3.07

   Use of Loans      55  

SECTION 3.08

   ERISA      56  

SECTION 3.09

   Taxes      56  

SECTION 3.10

   Investment Company Act      56  

SECTION 3.11

   Credit Agreements      56  

SECTION 3.12

   Hazardous Materials and Environmental Matters      56  



--------------------------------------------------------------------------------

SECTION 3.13

   Full Disclosure      57  

SECTION 3.14

   Anti-Terrorism Laws and Sanctions      57  

SECTION 3.15

   Existence of Approved Borrowers      58  

SECTION 3.16

   No Breach      58  

SECTION 3.17

   Corporate Action      58  

SECTION 3.18

   Approvals      58  

SECTION 3.19

   Taxes on Payments of Approved Borrowers      58  

ARTICLE IV GUARANTEE

     58  

SECTION 4.01

   Guarantee      58  

SECTION 4.02

   Obligations Unconditional      59  

SECTION 4.03

   Reinstatement      60  

SECTION 4.04

   Subrogation      60  

SECTION 4.05

   Remedies      60  

SECTION 4.06

   Continuing Guarantee      60  

ARTICLE V CONDITIONS

     60  

SECTION 5.01

   Effective Date      60  

SECTION 5.02

   Initial Loan to any Approved Borrower      62  

SECTION 5.03

   Each Credit Event      62  

ARTICLE VI COVENANTS OF THE COMPANY

     62  

SECTION 6.01

   Financial Statements      63  

SECTION 6.02

   Litigation      64  

SECTION 6.03

   Corporate Existence, Etc.      64  

SECTION 6.04

   Insurance      65  

SECTION 6.05

   Use of Proceeds      65  

SECTION 6.06

   Prohibition of Fundamental Changes      65  

SECTION 6.07

   Limitation on Liens      66  

SECTION 6.08

   Total Debt to Total Capital Ratio      67  

SECTION 6.09

   Minimum Consolidated Net Worth      67  

ARTICLE VII EVENTS OF DEFAULT

     67  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     70  

ARTICLE IX MISCELLANEOUS

     72  

SECTION 9.01

   Notices      72  

SECTION 9.02

   Waivers; Amendments      75  

SECTION 9.03

   Expenses; Limitation of Liability; Indemnity; Damage Waiver      76  

SECTION 9.04

   Successors and Assigns      77  

SECTION 9.05

   Survival      80  

SECTION 9.06

   Counterparts; Integration; Effectiveness      81  

SECTION 9.07

   Severability      82  

SECTION 9.08

   Right of Setoff      82  

SECTION 9.09

   Governing Law; Jurisdiction; Etc.      82  

SECTION 9.10

   Waiver Of Jury Trial      83  

SECTION 9.11

   Headings      83  

SECTION 9.12

   Treatment of Certain Information; Confidentiality      83  

 

2



--------------------------------------------------------------------------------

SECTION 9.13

   European Monetary Union      84  

SECTION 9.14

   Judgment Currency      86  

SECTION 9.15

   USA PATRIOT Act      86  

SECTION 9.16

   Interest Rate Limitation      87  

SECTION 9.17

   Acknowledgement and Consent to Bail-In of Affected Financial Institutions   
  87  

SECTION 9.18

   Acknowledgement Regarding Any Supported QFCs      88  

SECTION 9.19

   Certain ERISA Matters      88  

 

SCHEDULE I   –    Commitments SCHEDULE II   –    Material Agreements SCHEDULE
III   –    Approved Borrowers SCHEDULE IV   –    Existing Liens EXHIBIT A   –   
Form of Assignment and Assumption EXHIBIT B   –    [Reserved] EXHIBIT C   –   
Form of Officer’s Certificate EXHIBIT D-1   –    Form of Designation Letter
EXHIBIT D-2   –    Form of Termination Letter EXHIBIT E   –    Form of
Increasing Lender Supplement EXHIBIT F   –    Form of Augmenting Lender
Supplement

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED 5-YEAR CREDIT AGREEMENT (this “Agreement”), dated as of
October 16, 2020, between INTERNATIONAL PAPER COMPANY, the LENDERS party hereto,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the 5-Year Credit
Agreement, dated as of December 12, 2016 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Company, the Lenders, and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) modify and re-evidence the obligations under the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (iii) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Company outstanding thereunder, which
shall be payable in accordance with the terms hereof; and

WHEREAS, it is also the intent of the Company to confirm that all obligations
under the “Loan Documents” (as referred to and defined in the Existing Credit
Agreement) shall continue in full force and effect as modified and/or restated
by the Loan Documents (as referred to and defined herein) and that, from and
after the Effective Date, all references to the “Credit Agreement” contained in
any such existing “Loan Documents” shall be deemed to refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the higher of (i)(a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period and (ii) 0.0%.

“Administrative Agent” means JPMCB, in its capacity as Administrative Agent for
the Lenders hereunder and any successor pursuant to Article VIII.

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Applicable Party” has the meaning assigned to such term in
Section 9.01(b)(iii).

“Agreement” has the meaning set forth in the introductory section.

“Alternate Base Rate” means, for any day, a fluctuating interest rate per annum
in effect from time to time, which rate per annum shall at all times be equal to
the highest of (a) the Prime Rate in effect on such day, (b) 0.50% per annum
above the NYFRB Rate in effect on such day and (c) 1.0% per annum above the
Adjusted Eurocurrency Rate for a one month Interest Period in Dollars for such
day (or if such day is not a Business Day, the immediately preceding Business
Day); provided that, for purposes of this definition, the Adjusted Eurocurrency
Rate for any day shall be based on the LIBOR Screen Rate (or if the LIBOR Screen
Rate is not available for such one month Interest Period, the LIBOR Interpolated
Rate) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted Eurocurrency Rate shall be effective from and including the effective
date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurocurrency Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12 (for the avoidance of doubt,
only until the Benchmark Replacement has been determined pursuant to
Section 2.12(b)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

“Ancillary Document” has the meaning assigned to such term in Section 9.06.

“Anti-corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the UK Bribery Act of 2010.

“Applicable Lender” has the meaning assigned to such term in Section 2.01(b).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to the facility fees payable
hereunder, or with respect to any Syndicated Loan, as the case may be, the
applicable rate per annum set forth below under the caption “Facility Fee” or
“Eurocurrency Margin” and/or “ABR Margin”, respectively, based upon the
long-term debt ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

2



--------------------------------------------------------------------------------

Senior unsecured non-credit enhanced debt rating S&P/Moody’s    Facility Fee   
Eurocurrency Margin    ABR Margin         A-/A3 or above    9.0 bps    103.5 bps
   3.5 bps         BBB+/Baa1    11.0 bps    114.0 bps    14.0 bps        
BBB/Baa2    15.0 bps    135.0 bps    35.0 bps         BBB-/Baa3    20.0 bps   
155.0 bps    55.0 bps        

BB+/Ba1 or lower

   25.0 bps    175.0 bps    75.0 bps

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in the lowest category in the
schedule above; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
categories in the schedule above, the Applicable Rate shall be based on the
higher of the two ratings; unless one of the two ratings is two or more
categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
(on its own behalf and on behalf of each Approved Borrower) and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Borrower” means (i) each of the entities set forth on Schedule III and
(ii) any Wholly Owned Consolidated Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent and as to
which a Termination Letter shall not have been delivered to the Administrative
Agent, which Subsidiary has been approved as a borrower hereunder by the
Administrative Agent and the Applicable Lenders, all in accordance with
Section 2.01(b).

“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.01(b)(i).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee pursuant to Section 9.04, in substantially the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.19.

 

3



--------------------------------------------------------------------------------

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 2.12.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of the Bank Recovery and Resolution Directive, the
implementing law, regulation, rule or requirement for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule and
(b) with respect to the United Kingdom, Part I of the United Kingdom Banking Act
2009 (as amended from time to time) and any other law, regulation or rule
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

“Bankruptcy Code” means title 11 of the United States Bankruptcy Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Benchmark” means, initially, the Relevant Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to the Relevant Rate or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (b) or
clause (c) of Section 2.12.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date; provided that, in the case of any
Loan denominated in a Foreign Currency, “Benchmark Replacement” shall mean the
alternative set forth in (3) below:

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Company as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(i) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for syndicated
credit facilities denominated in the applicable Currency at such time and
(b) the related Benchmark Replacement Adjustment;

 

4



--------------------------------------------------------------------------------

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, solely with respect to a Loan denominated in
Dollars, notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, upon the occurrence of a Term SOFR Transition Event, and
the delivery of a Term SOFR Notice, on the applicable Benchmark Replacement Date
the “Benchmark Replacement” shall revert to and shall be deemed to be the sum of
(a) Term SOFR and (b) the related Benchmark Replacement Adjustment, as set forth
in clause (1) of this definition (subject to the first proviso above).

If the Benchmark Replacement as determined pursuant to clause (1), (2) or
(3) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Loan Documents.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in the applicable Currency at such
time;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or

 

5



--------------------------------------------------------------------------------

prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Loan Documents).

“Benchmark Replacement Date” means, with respect to any Benchmark, the earliest
to occur of the following events with respect to such then-current Benchmark:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;

(3) in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Company pursuant to Section 2.12(c); or

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m., New York City
time, on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to such
then-current Benchmark:

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation

 

6



--------------------------------------------------------------------------------

thereof), the Board, the NYFRB, an insolvency official with jurisdiction over
the administrator for such Benchmark (or such component), a resolution authority
with jurisdiction over the administrator for such Benchmark (or such component)
or a court or an entity with similar insolvency or resolution authority over the
administrator for such Benchmark (or such component), in each case which states
that the administrator of such Benchmark (or such component) has ceased or will
cease to provide all Available Tenors of such Benchmark (or such component
thereof) permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide any Available Tenor of such Benchmark (or such component thereof); or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (1) or (2) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced such then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section 2.12
and (y) ending at the time that a Benchmark Replacement has replaced such
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 2.12.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means the Company and each Approved Borrower.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Syndicated Eurocurrency Loans or Competitive Loans of the same
Class, Type and Currency that have the same Interest Period (or any single
Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type and Currency). For purposes hereof, the date
of a

 

7



--------------------------------------------------------------------------------

Syndicated Borrowing comprising one or more Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loan or Loans.

“Borrowing Request” means a request by a Borrower for a Syndicated Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurocurrency Loan, or to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurocurrency Borrowing or
an ABR Borrowing bearing interest at a rate determined on the basis of the
Adjusted Eurocurrency Rate, or to a notice by the Company with respect to any
such borrowing, payment, prepayment, continuation, conversion, or Interest
Period, that is also (i) a day (other than a Saturday or Sunday) on which
commercial banks are open for general business in London and (ii) if the
applicable Currency is a Foreign Currency (other than Euros) that is also a day
on which commercial banks are open for general business in the Principal
Financial Center for such Currency and (c) if such day relates to a Competitive
Bid Request or Competitive Bid for a Competitive Eurocurrency Loan denominated
in Euros, or to a borrowing or continuation of, a payment or prepayment of
principal of or interest on, or the Interest Period for, any Borrowing
denominated in Euros, or to a notice by the Company with respect to any such
borrowing, continuation, payment, prepayment or Interest Period, that is also a
Target Operating Day.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease or a financing
lease on a balance sheet of such Person under GAAP (including Statement of
Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board) and, for purposes of this Agreement, the amount of such obligations shall
be the capitalized amount thereof, determined in accordance with GAAP (including
such Statement No. 13).

“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change in any law, rule, treaty or
regulation or in the administration, implementation, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.13(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, rule, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.16.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans or
Competitive Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

8



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.07, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04 and (c) increased from time to
time pursuant to Section 2.19. The initial amount of each Lender’s Commitment is
set forth on Schedule I or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $1,500,000,000.

“Commitment Termination Date” means December 9, 2022 subject to extension (in
the case of each Lender consenting thereto) as provided in Section 2.21.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01(b), including through an Approved
Electronic Platform.

“Company” means International Paper Company, a New York corporation.

“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.

“Competitive Loan” means any Loan made in accordance with Section 2.04.

“Consolidated Net Worth” means, as at any time, the sum of the following for the
Company and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

 

  (a)

the amount of capital stock; plus

 

  (b)

the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

 

  (c)

the cost of treasury shares.

provided, however, the foregoing calculation shall not take into account any
(i) impairment of goodwill arising under Accounting Standards Codification 350
regardless of whether such impairment arises prior to or after the date hereof
and (ii) election to value any Indebtedness or other liabilities at “fair
value”, as further described in Section 1.04(a).

 

9



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Liability” has the meaning assigned to such term in Section 9.17.

“Covered Party” has the meaning assigned to such term in Section 9.18.

“Currency” means Dollars or any Foreign Currency.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided that, if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it hereunder
unless such Lender’s failure to fund such Loan is based on such Lender’s good
faith determination that the conditions precedent to funding such Loan under
this Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing of such determination, (b) notified the Company,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under (i) this Agreement or (ii) generally under other
agreements in which it is obligated to extend credit unless, in the case of this
clause (ii), such obligation is the subject of a good faith dispute, (c) failed,
within three (3) Business Days after

 

10



--------------------------------------------------------------------------------

request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
unless subject to a good faith dispute based on such Lender’s good faith
determination that the conditions precedent to funding such Loan under this
Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing of such determination, provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent, (ii) become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become subject to a
Bail-In Action, unless, in the case of any Lender referred to in this clause
(e) the Company and the Administrative Agent shall agree in writing that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder; provided, that a Lender shall not
become a Defaulting Lender solely as the result of (x) the acquisition or
maintenance of an ownership interest in such Lender or a Person controlling such
Lender or (y) the exercise of control over a Lender or a Person controlling such
Lender, in the case of each of (x) and (y), by a Governmental Authority or an
instrumentality thereof.

“Designation Letter” has the meaning assigned to such term in Section 2.01(b).

“Dollar Equivalent” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent, in consultation
with the Company, using any method of determination it deems reasonably
appropriate) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent,
in consultation with the Company, using any method of determination it deems
reasonably appropriate.

“Dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means

(a) in the case of Loans denominated in Dollars, the occurrence of:

(1) a notification by the Administrative Agent to (or the request by the Company
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding Dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as

 

11



--------------------------------------------------------------------------------

originally executed) a SOFR-based rate (including SOFR, a term SOFR or any other
rate based upon SOFR) as a benchmark rate (and such syndicated credit facilities
are identified in such notice and are publicly available for review), and

(2) the joint election by the Administrative Agent and the Company to trigger a
fallback from the LIBOR Rate and the provision by the Administrative Agent of
written notice of such election to the Lenders; and

(b) in the case of Loans denominated in any Foreign Currency, the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Foreign Currency being executed at such time, or
that include language similar to that contained in Section 2.12 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Relevant Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environment” means ambient air, indoor air, surface water, sediments,
groundwater, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, or other governmental restrictions relating to pollution or the
protection of the Environment or to emissions, discharges,

 

12



--------------------------------------------------------------------------------

Releases or threatened Releases of Hazardous Materials, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to (a) in the case of a Syndicated
Loan or Borrowing, the Adjusted Eurocurrency Rate, or (b) in the case of a
Competitive Loan or Borrowing, the Eurocurrency Rate.

“Eurocurrency Rate” means, (a) for any Interest Period for any Eurocurrency
Borrowing denominated in any LIBOR-Quoted Currency, the LIBOR Screen Rate at the
Specified Time on the Quotation Date for such Currency with a maturity
comparable to such Interest Period (the “LIBOR Rate”), (b) for any Interest
Period for any Eurocurrency Borrowing denominated in Euros, the Eur-IBOR Screen
Rate at the Specified Time on the Quotation Date for Euros with a maturity
comparable to such Interest Period (the “Eur-IBOR Rate”) and (c) for any
Interest Period for any Eurocurrency Borrowing denominated in any Non-LIBOR
Quoted Currency, the Local Screen Rate at the Specified Time on the Quotation
Date for such Currency with a maturity comparable to such Interest Period (the
“Local Rate”); provided that, if any Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a Screen Rate shall not be available at the applicable time for
the applicable Interest Period (the “Impacted Interest Period”), then the LIBOR
Screen Rate, the Eur-IBOR Screen Rate or the Local Screen Rate, as the case may
be, for such currency and such Interest Period shall be the applicable
Interpolated Rate; provided, further, that, if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

13



--------------------------------------------------------------------------------

“Eur-IBOR Interpolated Rate” means, at any time, with respect to any
Eurocurrency Borrowing denominated in Euros and for any Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBOR Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eur-IBOR Screen
Rate for the longest period (for which the Eur-IBOR Screen Rate is available for
Euros) that is shorter than the Impacted Eur-IBOR Rate Interest Period; and
(b) the Eur-IBOR Screen Rate for the shortest period (for which the Eur-IBOR
Screen Rate is available for Euros) that exceeds the Impacted Eur-IBOR Rate
Interest Period, in each case, at such time; provided that, if any Eur-IBOR
Interpolated Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Eur-IBOR Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

“Eur-IBOR Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in Euros and for any Interest Period, the
euro interbank offered rate administered by the European Markets Institute (or
any other Person that takes over the administration of such rate) for Euros for
a period equal in length to such Interest Period as displayed on page EURIBOR01
of the Reuters screen (or any replacement Reuters page which displays that rate)
or on the appropriate page of such other information service which publishes
that rate from time to time in place of Reuters. If such page or service ceases
to be available, the Administrative Agent may specify another page or service
displaying the relevant rate after consultation with the Company.

“Euros” has the meaning assigned to such term in Section 9.13(a).

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Liability” means any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action, including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which such Borrower is
located, (c) any taxes imposed on a Foreign Lender or the Administrative Agent
as a result of such Lender’s or the Administrative Agent’s (in the event the
Lender acting as the Administrative Agent is a Foreign Lender) failure to comply
with FATCA and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.18(b)), any withholding tax
resulting from any law, rule, regulation or other requirement in effect at the
time such Foreign Lender becomes a party to this Agreement or is attributable to
such Foreign Lender’s failure or inability to comply with Section 2.15(e),
except to the extent that such Foreign Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 2.15(a).

“Existing Commitment Termination Date” has the meaning assigned to such term in
Section 2.21(a).

 

14



--------------------------------------------------------------------------------

“Extending Lender” has the meaning assigned to such term in Section 2.21(b).

“Extension Date” has the meaning assigned to such term in Section 2.21(e).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect as of the
date of this Agreement (or any amended or successor version that is
substantially comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into between the United States and a non-U.S. jurisdiction in
connection with any of the foregoing and any fiscal or regulatory legislation,
rules or official practices adopted pursuant to any such intergovernmental
agreement and implementing such Sections of the Code.

“Federal District Court” has the meaning assigned to such term in
Section 9.09(b)(i).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the NYFRB’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that, if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to the Eurocurrency Rate.

“Foreign Currency” means at any time any currency other than Dollars.

“Foreign Currency Equivalent” of any amount of any Foreign Currency means, at
the time of determination thereof, (a) if such amount is expressed in such
Foreign Currency, such amount and (b) if such amount is expressed in Dollars,
the equivalent of such amount in such Foreign Currency determined by using the
rate of exchange for the purchase of such Foreign Currency with Dollars last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Reuters source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of such
Foreign Currency with Dollars, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its reasonable discretion (or
if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in such Foreign Currency as determined
by the Administrative Agent, in consultation with the Company, using any method
of determination it deems reasonably appropriate).

“Foreign Jurisdiction” means any jurisdiction other than the United States of
America, a State thereof, the District of Columbia or any political subdivision
of any of the foregoing.

“Foreign Lender” means any Lender that is organized under the laws of a Foreign
Jurisdiction.

 

15



--------------------------------------------------------------------------------

“Foreign Taxes” means, with respect to any Approved Borrower organized under a
Foreign Jurisdiction, all present and future income, stamp, registration and
other taxes and levies, imposts, deductions, charges, compulsory loans and
withholdings whatsoever, and all interest, penalties or similar amounts with
respect thereto, now or hereafter imposed, assessed, levied or collected by such
Foreign Jurisdiction, or any political subdivision or taxing authority thereof
or therein, or by any federal or other association of or with which such Foreign
Jurisdiction may be a member or associated, on or in respect of this Agreement,
the Loans made to such Approved Borrower, the recording, registration,
notarization or other formalization of any thereof, the enforcement thereof or
the introduction thereof in any judicial proceedings, or on or in respect of any
payments of principal, interest, premiums, charges, fees or other amounts made
on, under or in respect of any thereof, excluding, however income taxes imposed
upon the overall net income of any Lender organized under the laws of such
Foreign Jurisdiction and having an applicable lending office in such Foreign
Jurisdiction.

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.04, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including, without limitation, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock of
any corporation, or an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including causing a bank to
open a letter of credit for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 4.01.

“Hazardous Materials” means any materials, substances, chemicals, wastes,
constituents, compounds, pollutants, or contaminants, in any form, including
crude oil, petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, regulated, or which can give rise to liability, under any
Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

 

16



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) Indebtedness of others Guaranteed by
such Person. Notwithstanding anything herein to the contrary, and solely for
purposes of calculating the Total Debt to Total Capital Ratio set forth in
Section 6.08, “Indebtedness” shall exclude all Nonrecourse Financial Liabilities
of Special Purpose Entities as defined in the Company’s financial statements
most recently delivered pursuant to Section 6.01 (or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 6.01(a) or (b), the most recent financial statements referred to in
Section 3.02).

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on any
payment made by or on account of any Borrower hereunder.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term debt securities that is not
guaranteed by any other Person or subject to any other credit enhancement.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

“Information” has the meaning assigned to such term in Section 9.12(b).

“Interest Election Request” means a request by a Borrower to convert or continue
a Syndicated Borrowing in accordance with Section 2.06.

“Interest Payment Date” means the Commitment Termination Date and (a) with
respect to any ABR Loan, each Quarterly Date, (b) with respect to any
Eurocurrency Loan, the last day of each Interest Period therefor and, in the
case of any Interest Period for a Eurocurrency Loan that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period and
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
therefor and, in the case of any Interest Period for a Fixed Rate Loan that is
more than 90 days long (unless otherwise specified in the applicable Competitive
Bid Request), each day prior to the last day of such Interest Period that occurs
at intervals of 90 days after the first day of such Interest Period, and any
other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Loan.

“Interest Period” means:

 

  (a)

for any Borrowing (other than an ABR Borrowing), the Interest Period of the Loan
or Loans constituting such Borrowing;

 

17



--------------------------------------------------------------------------------

  (b)

for any Syndicated Eurocurrency Loan, the period commencing on the date of such
Loan and ending on the numerically corresponding day in the calendar month that
is one, two, three or six months thereafter or, with respect to such portion of
any Syndicated Eurocurrency Loan denominated in Euros that is scheduled to be
repaid on the Commitment Termination Date, a period of less than one month’s
duration commencing on the date of such Loan and ending on the Commitment
Termination Date, as specified in the applicable Borrowing Request or Interest
Election Request;

 

  (c)

for any Competitive Eurocurrency Loan, the period commencing on the date of such
Loan and ending on the numerically corresponding day in the calendar month that
is one, two, three or six months thereafter (provided that in no event shall any
such Interest Period end after the Commitment Termination Date) or, with respect
to such portion of any Competitive Eurocurrency Loan denominated in a Foreign
Currency that is scheduled to be repaid on the Commitment Termination Date, a
period of less than one month’s duration commencing on the date of such Loan and
ending on the Commitment Termination Date, as specified in the applicable
Competitive Bid Request; and

 

  (d)

for any Fixed Rate Loan, the period (which shall not be less than 30 days or
more than 360 days) commencing on the date of such Loan and ending on the date
specified in the applicable Competitive Bid Request (provided that in no event
shall any Interest Period for a Fixed Rate Loan end after the Commitment
Termination Date);

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Commitment Termination Date that is permitted to be of less
than one month’s duration as provided in this definition) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and, in the case of a Syndicated Loan,
thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

“Interpolated Rate” means, at any time, (a) for any Eurocurrency Borrowing
denominated in any LIBOR-Quoted Currency, the LIBOR Interpolated Rate, (b) for
any Eurocurrency Borrowing denominated in Euros, the Eur-IBOR Interpolated Rate
and (c) for any Eurocurrency Borrowing denominated in any Non-LIBOR Quoted
Currency, the Local Interpolated Rate.

“IPISA” means International Paper Investments S.A., a French corporation.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Kwidzyn” means International Paper—Kwidzyn sp. z o.o., a Polish joint stock
company.

 

18



--------------------------------------------------------------------------------

“Kwidzyn Entity” means (i) Kwidzyn, (ii) Kwidzyn France, as long as it holds no
assets other than (A) interests in Kwidzyn, (B) cash and cash equivalents and
(C) “political risk” insurance policies with respect to Kwidzyn, and
(iii) International Paper Investments (Poland), Inc., a Delaware corporation, as
long as it holds no assets other than (A) interests in and contracts with
Kwidzyn, (B) unless Kwidzyn France is not then a Kwidzyn Entity, interests in
Kwidzyn France and (C) cash and cash equivalents.

“Kwidzyn France” means Celouse et Papiers de Pologne, S.A., a French
corporation.

“Lead Arrangers” means JPMorgan Chase Bank, N.A. and Citibank, N.A., in their
capacity as joint lead arrangers and joint bookrunners in respect of the credit
facility hereunder.

“Lender Notice Date” has the meaning assigned to such term in Section 2.21(b).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender-Related Person” has the meaning assigned to such term in
Section 9.03(d).

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to Section 2.19 or pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Liabilities” means any losses, claims, damages or liabilities.

“LIBOR-Quoted Currency” means any Currency (other than Euros) for which a LIBOR
Screen Rate is available.

“LIBOR Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in any LIBOR-Quoted Currency and for any Interest Period,
the rate per annum (rounded to the same number of decimal places as the LIBOR
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable Currency) that is shorter than the Impacted Interest Period; and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable Currency) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if any LIBOR
Interpolated Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“LIBOR Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

“LIBOR Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any LIBOR-Quoted Currency and for any
Interest Period, the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate or, in the event any such rate does not
appear on such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time selected by the
Administrative Agent in its reasonable discretion.

 

19



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For
purposes of this Agreement, the Company or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loan Documents” means this Agreement, any promissory notes executed and
delivered pursuant to Section 2.08(f).

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in any Non-LIBOR Quoted Currency and for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
LIBOR Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Local Screen
Rate for the longest period (for which the Local Screen Rate is available for
the applicable Currency) that is shorter than the Impacted Interest Period; and
(b) the Local Screen Rate for the shortest period (for which the Local Screen
Rate is available for the applicable Currency) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if any Local
Interpolated Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Local Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

“Local Screen Rate” means, for any Eurocurrency Borrowing denominated in a
Non-LIBOR Quoted Currency and for any applicable Interest Period, the rate for
such Currency for a period equal in length to such Interest Period as displayed
on any page or screen of any information service that publishes such rate as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurocurrency Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Eurocurrency Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

“Margin Stock” means margin stock within the meaning of Regulations U and X.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, the business, results of operations or financial condition of
the Company and its Subsidiaries, taken as a whole.

“Material Subsidiary” means any Subsidiary of the Company (other than any
Special Purpose Entity, or equivalent term, as defined in the Company’s
financial statements most recently delivered pursuant to Section 6.01 (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 6.01(a) or (b), the most recent financial
statements referred to in Section 3.02)) (i) which, as of the most recent fiscal
quarter of the Company, for the period of four consecutive fiscal quarters then
ended, for which financial statements have been delivered pursuant to
Section 6.01 (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section

 

20



--------------------------------------------------------------------------------

6.01(a) or (b), the most recent financial statements referred to in
Section 3.02), contributed greater than ten percent (10%) of consolidated
revenues for such period or (ii) which contributed greater than ten percent
(10%) of Total Assets as of such date; provided that, if the aggregate amount of
consolidated revenues or Total Assets attributable to all Subsidiaries that are
not Material Subsidiaries exceeds twenty percent (20%) of consolidated revenues
for any such period or twenty percent (20%) of Total Assets as of the end of any
such fiscal quarter, the Company (or, in the event the Company has failed to do
so within ten days after delivery of the most recent financial statements
pursuant to Section 6.01, the Administrative Agent) shall designate sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries until, with respect to any such Subsidiary, (x) (i) such
Subsidiary no longer needs to constitute a “Material Subsidiary” in order for
the requirements in this proviso to be satisfied or (ii) the circumstances
described in this proviso are no longer applicable and (y) the Company shall
have notified the Administrative Agent of the foregoing.

“Maturity Date” means the Commitment Termination Date (and if such date is not a
Business Day, then the next preceding Business Day).

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“MNPI” has the meaning assigned to such term in Section 9.01(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Company or any ERISA
Affiliate and which is covered by Title IV of ERISA.

“New York Courts” has the meaning assigned to such term in Section 9.09(b)(i).

“New York Supreme Court” has the meaning assigned to such term in
Section 9.09(b)(i).

“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(b).

“Non-LIBOR Quoted Currency” means any Currency other than a LIBOR-Quoted
Currency and Euros.

“Notice” has the meaning assigned to such term in Section 9.01(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.

 

21



--------------------------------------------------------------------------------

“Obligors” means the Borrowers.

“OFAC” has the meaning assigned to such term in Section 3.14.

“Other Taxes” means any and all present or future stamp, registration, filing,
court or documentary taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement,
excluding any stamp duty, registration tax or other similar Taxes payable in
respect of any assignment or transfer by a Lender of its rights and/or
obligations under this Agreement (other than an assignment at the Company’s
request pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permits” has the meaning assigned to such term in Section 3.12(a)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit or other plan established or maintained by the
Company or any ERISA Affiliate and which is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Private Sider Communications” has the meaning assigned to such term in
Section 9.01(c).

 

22



--------------------------------------------------------------------------------

“Private Siders” has the meaning assigned to such term in Section 9.01(c).

“Proceeding” means any claim, litigation, investigation or proceeding in any
jurisdiction.

“Project Assets” has the meaning assigned to such term in Section 6.07(h).

“Project Indebtedness” means (i) Indebtedness of any Kwidzyn Entity or
(ii) Indebtedness of the Company, IPISA or International Paper S.A., a French
corporation, that constitutes Indebtedness of such Person due solely to the
pledge, on a non-recourse basis, by such Person of Indebtedness or capital stock
of any Kwidzyn Entity held by such Person to secure Indebtedness of any Kwidzyn
Entity to any other Person or Persons or (iii) Indebtedness of the Company or
any Subsidiary incurred to finance the acquisition, construction or development
of Project Assets (as defined in Section 6.07(h)); provided in the case of this
clause (iii) that (x) such Indebtedness is non-recourse to any other assets and
(y) the aggregate principal amount of such Indebtedness may at no time exceed
$200,000,000.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Sider Communications” has the meaning assigned to such term in
Section 9.01.

“Public Siders” has the meaning assigned to such term in Section 9.01(c).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Quotation Date” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, (i) if the Currency is English Pounds Sterling, the
first day of such Interest Period, (ii) if the currency is Euros, the day that
is two (2) Target Operating Days before the first day of such Interest Period,
and (iii) for any other Currency, two (2) Business Days prior to the
commencement of such Interest Period; provided that, in each case, if market
practice differs in the relevant interbank market where the Eurocurrency Rate is
to be determined for any Currency, the “Quotation Date” for such Currency shall
be determined by the Administrative Agent in accordance with market practice in
the relevant interbank market (and if quotations would normally be given in
accordance with such market practice on more than one day, then the “Quotation
Date” shall be the last of such days).

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is the LIBOR Rate, 11:00 a.m., London time, on the day
that is two London banking days preceding the date of such setting, and (2) if
such Benchmark is not the LIBOR Rate, the time determined by the Administrative
Agent in its reasonable discretion.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulations D, U and X” means, respectively, Regulations D, U and X of the
Board (or any successor), as the same may be amended or supplemented from time
to time.

 

23



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means (i) with respect to a Benchmark Replacement
in respect of Loans denominated in Dollars, the Board or the NYFRB, or a
committee officially endorsed or convened by the Board or the NYFRB, or any
successor thereto and (ii) with respect to a Benchmark Replacement in respect of
Loans denominated in any Foreign Currency, (a) the central bank for the currency
in which such Benchmark Replacement is denominated or any central bank or other
supervisor which is responsible for supervising either (1) such Benchmark
Replacement or (2) the administrator of such Benchmark Replacement or (b) any
working group or committee officially endorsed or convened by (1) the central
bank for the currency in which such Benchmark Replacement is denominated,
(2) any central bank or other supervisor that is responsible for supervising
either (A) such Benchmark Replacement or (B) the administrator of such Benchmark
Replacement, (3) a group of those central banks or other supervisors or (4) the
Financial Stability Board or any part thereof.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment, or from, into or through any building or structure.

“Relevant Rate” means (i) with respect to any Eurocurrency Borrowing denominated
in a LIBOR-Quoted Currency, the LIBOR Rate, (ii) with respect to any
Eurocurrency Borrowing denominated in Euros, the Eur-IBOR Rate, or (iii) with
respect to any Eurocurrency Borrowing denominated in a Non-LIBOR Quoted
Currency, the Local Rate, as applicable.

“Relevant Screen Rate” means (i) with respect to any Eurocurrency Borrowing
denominated in a LIBOR-Quoted Currency, the LIBOR Screen Rate, (ii) with respect
to any Eurocurrency Borrowing denominated in Euros, the Eur-IBOR Screen Rate or
(iii) with respect to any Eurocurrency Borrowing denominated in a Non-LIBOR
Quoted Currency, the Local Screen Rate, as applicable.

“Removal Effective Date” has the meaning assigned to such term in the sixth
paragraph of Article VIII.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (provided that,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Commitments expire or terminate, the outstanding Competitive Loans of
the Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders).

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Syndicated Loans at such
time.

 

24



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

“Sanctions” has the meaning assigned to such term in Section 3.14.

“Screen Rate” means, collectively, the LIBOR Screen Rate, the Eur-IBOR Screen
Rate and the Local Screen Rate.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.,
New York City time, on the immediately succeeding Business Day.

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

“SOFR Administrator’s Website” means the NYFRB’s website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Specified Time” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, (a) for all Currencies other than Dollars, English
Pounds Sterling or Euros, approximately 11:00 a.m., Local Time, on the relevant
Quotation Date, (b) for Dollars, approximately 11:00 a.m., New York City time,
on the relevant Quotation Date, (c) for English Pounds Sterling, approximately
11:00 a.m., London time, on the relevant Quotation Date and (d) for Euros,
approximately 11:00 a.m., Brussels time, on the relevant Quotation Date.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, as to any Person, (a) any corporation in which such Person
and/or one or more Subsidiaries of such Person shall have an ownership interest
representing at least a majority of the outstanding shares of stock whose class
or classes have by the terms thereof ordinary voting power to elect a majority
of the board of directors of such corporation (whether directly or indirectly)
or (b) any partnership or other entity in which such Person and/or one or more
Subsidiaries of such Person shall have an ownership interest representing more
than 50% of the ordinary voting power. “Wholly Owned Subsidiary” means any
Subsidiary of which all of such shares or ownership interests, other than (in
the case of a corporation) directors’ qualifying shares, are owned or controlled
by such Person and/or one or more Wholly Owned Subsidiaries of such Person.

“Supported QFC” has the meaning assigned to it in Section 9.18.

 

25



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Syndicated Borrowing” means any Borrowing of a Syndicated Loan.

“Syndicated Eurocurrency Borrowing” means any Borrowing of Syndicated
Eurocurrency Loans.

“Syndicated Eurocurrency Loan” means any Syndicated Loan that is Eurocurrency
Loan.

“Syndicated Loan” means a Loan made pursuant to Section 2.01.

“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
for the credit facility evidenced by this Agreement.

“Tangible Assets” means, at any time, Total Assets minus the sum of the items
identified in clause (c) of the definition in this Section 1.01 of the term
“Tangible Net Worth”.

“Tangible Net Worth” means, as at any time, the sum of the following for the
Company and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

 

  (a)

the amount of capital stock; plus

 

  (b)

the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

 

  (c)

the sum of the following: cost of treasury shares and the book value of all
assets of the Company and its Consolidated Subsidiaries which should be
classified as intangibles (without duplication of deductions in respect of items
already deducted in arriving at surplus and retained earnings) but in any event
including goodwill, research and development costs, trademarks, trade names,
copyrights, patents and franchises, unamortized debt discount and expense, and
any write-up in the book value of assets resulting from a revaluation thereof
subsequent to December 31, 2003 (other than any write-up, at the time of its
acquisition, in the book value of any asset acquired subsequent to December 31,
2003).

“Target Operating Day” has the meaning assigned to such term in Section 9.13(a).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges and similar fees, assessments or withholdings imposed by any
Governmental Authority, including any interest, penalties or additions to tax
applicable thereto.

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

26



--------------------------------------------------------------------------------

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Company of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has previously occurred resulting in a Benchmark
Replacement in accordance with Section 2.12 that is not Term SOFR.

“Termination Letter” has the meaning assigned to such term in Section 2.01(b).

“Total Assets” means, at any time, the total assets of the Company and its
Consolidated Subsidiaries at such time determined on a consolidated basis
(without duplication) in accordance with GAAP. Notwithstanding anything herein
to the contrary, Total Assets shall exclude Financial Assets of Special Purpose
Entities as defined in the Company’s financial statements most recently
delivered pursuant to Section 6.01 (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 6.01(a) or
(b), the most recent financial statements referred to in Section 3.02).

“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.

“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of the Company and its Consolidated Subsidiaries at such time
determined on a consolidated basis (without duplication) in accordance with
GAAP.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate, the Alternate Base
Rate or, in the case of a Competitive Loan or Borrowing, the Eurocurrency Rate
or a Fixed Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18.

“Wholly Owned Consolidated Subsidiary” means a Consolidated Subsidiary that is a
Wholly Owned Subsidiary of the Company.

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary.”

 

27



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Syndicated Eurocurrency Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Syndicated Borrowing”), by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Syndicated Eurocurrency Borrowing”).
Loans and Borrowings may also be identified by Currency.

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns (subject to
any restrictions on assignment set forth herein), (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04 Accounting Terms and Determinations.

(a) Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the

 

28



--------------------------------------------------------------------------------

application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
(i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (x) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any of its Subsidiaries at
“fair value”, as defined therein and (y) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, (ii) the accounting for operating leases and capital leases
under GAAP as in effect on December 12, 2016 (including, without limitation,
Accounting Standards Codification 840) shall apply for the purposes of
determining compliance with the provisions of this Agreement, including the
definition of Capital Lease Obligations and (iii) the accounting principles with
respect to balance sheet offsetting under GAAP as in effect on the date hereof
(including, without limitation, Accounting Standards Codification 210) shall
apply for purposes of determining compliance with the provisions of this
Agreement.

(b) Descriptions of Material Variations. The Company shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 6.01 a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Changes of Fiscal Years. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, the Company will not
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively, without giving
prior notice of such change to each Lender and the Administrative Agent.

SECTION 1.05 Currencies; Currency Equivalents. At any time, any reference in any
provision of this Agreement to the Currency of any particular nation means the
lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the date hereof. Except as provided in
Section 2.09(b) and the last sentence of Section 2.17(a), for purposes of
determining (i) whether the amount of any Borrowing, together with all other
Borrowings then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of the Commitments, (ii) the
aggregate unutilized amount of the Commitments and (iii) the outstanding
aggregate principal amount of Borrowings, the outstanding principal amount of
any Borrowing that is denominated in any Foreign Currency shall be deemed to be
the Dollar Equivalent of the amount of the Foreign Currency of such Borrowing
determined as of the date of such Borrowing (determined in accordance with the
last sentence of the definition of the term “Borrowing”). Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency).

 

29



--------------------------------------------------------------------------------

SECTION 1.06 Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in a Currency may be derived from an interest rate benchmark that
is, or may in the future become, the subject of regulatory reform. Regulators
have signaled the need to use alternative benchmark reference rates for some of
these interest rate benchmarks and, as a result, such interest rate benchmarks
may cease to comply with applicable laws and regulations, may be permanently
discontinued, and/or the basis on which they are calculated may change. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, Section 2.12(b)
and Section 2.12(c) provide a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Company, pursuant to
Section 2.12(e), of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “Eurocurrency
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.12(b) or Section 2.12(c), whether upon the occurrence of a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.12(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBOR Rate (or the Eur-IBOR Rate or the Local Rate, as applicable) or have the
same volume or liquidity as did the London interbank offered rate (or the euro
interbank offered rate, or any other relevant interbank offered rate, as
applicable) prior to its discontinuance or unavailability.

SECTION 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.

SECTION 1.08 Amendment and Restatement of Existing Credit Agreement. The parties
to this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Section 5.01, the terms and provisions of the Existing Credit Agreement
shall be and hereby are amended, superseded and restated in their entirety by
the terms and provisions of this Agreement. This Agreement is not intended to
and shall not constitute a novation. All “Loans” made and obligations incurred
under the Existing Credit Agreement which are outstanding on the Effective Date
shall continue as Loans and obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the Effective Date: (a) all references in the “Loan Documents”
(as defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents and (b) all
obligations owed

 

30



--------------------------------------------------------------------------------

to any Lender or any Affiliate of such Lender under the Existing Credit
Agreement which are outstanding on the Effective Date shall continue as
obligations under this Agreement and the other Loan Documents.

ARTICLE II

THE CREDITS

SECTION 2.01 The Commitments; Borrowings by Approved Borrowers.

(a) The Commitments. Subject to the terms and conditions set forth herein, each
Lender (severally and not jointly) agrees to make Syndicated Loans in Dollars to
the Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Syndicated Loans.

(b) Borrowings by Approved Borrowers. The Company may, at any time or from time
to time during the Availability Period, designate one or more Wholly Owned
Consolidated Subsidiaries as Borrowers hereunder by furnishing to the
Administrative Agent not less than 10 days prior to the proposed effective date
therefor, a letter (a “Designation Letter”) in duplicate, substantially in the
form of Exhibit D-1, duly completed and executed by the Company and such
Subsidiary. Following the delivery of a Designation Letter pursuant to this
Section 2.01(b), the Company shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations. Upon approval by the
Administrative Agent and the Applicable Lenders (which approval shall not be
unreasonably withheld, delayed or conditioned) of such Subsidiary as an Approved
Borrower, which approval shall be evidenced by the Administrative Agent and the
Applicable Lenders signing and returning to the Company a copy of such
Designation Letter, such Subsidiary shall be an Approved Borrower. If the
Company shall designate as an Approved Borrower hereunder any Subsidiary not
organized under the laws of the United States or any State thereof, any Lender
may, with notice to the Administrative Agent and the Company, fulfill its
Commitment by causing any domestic or foreign branch or Affiliate of such Lender
to act as the Lender in respect of such Approved Borrower (and such Lender
shall, to the extent of Loans made to such Approved Borrower, be deemed for all
purposes hereof to have pro tanto assigned such Loans to such Affiliate in
compliance with the provisions of Section 9.04), provided that, such Affiliate
is not entitled at the time of designation to any greater payment under
Section 2.16 than such Lender. So long as all principal and interest on all
Loans of any Approved Borrower and all other amounts payable by such Approved
Borrower hereunder have been paid in full, the Company may terminate its status
as an Approved Borrower hereunder by furnishing to the Administrative Agent a
letter (a “Termination Letter”), substantially in the form of Exhibit D-2, duly
completed and executed by the Company and such Approved Borrower. Any
Termination Letter furnished in accordance with this Section 2.01(b) shall be
effective upon receipt by the Administrative Agent. Notwithstanding the
foregoing, the delivery of a Termination Letter with respect to any Approved
Borrower shall not affect any obligation of such Approved Borrower theretofore
incurred. As used herein, “Applicable Lenders” means (i) in the case of
Syndicated Borrowings to be made to any proposed Subsidiary, all of the Lenders
and (ii) in the case of Competitive Loans to any proposed Subsidiary, any Lender
willing to make such Competitive Loans (it being understood that the approval by
such Lender of such proposed Subsidiary as an Approved Borrower does not
constitute a commitment by such Lender to make Competitive Loans to such
Approved Borrower).

 

31



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for the failure of any other Lender to make Loans as required.

(b) Type of Loans. Subject to Section 2.12, (i) each Syndicated Borrowing shall
be constituted entirely of ABR Loans or of Eurocurrency Loans denominated in
Dollars as the respective Borrower may request in accordance herewith, and
(ii) each Competitive Borrowing shall be constituted entirely of Eurocurrency
Loans or Fixed Rate Loans denominated in a single Currency as the respective
Borrower may request in accordance herewith. Each ABR Loan shall be denominated
in Dollars. Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Syndicated Borrowing, such Syndicated Borrowing
shall be in an aggregate amount of $15,000,000 or a larger multiple of
$1,000,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments. Each Competitive
Borrowing shall be in an aggregate amount equal to $15,000,000 or a larger
multiple of $1,000,000 (or, in either case, the Dollar Equivalent thereof).
Borrowings of more than one Class, Currency and Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen Syndicated Eurocurrency Borrowings outstanding.

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request, or to
elect to convert to or continue as a Syndicated Eurocurrency Borrowing, any
Borrowing if the Interest Period requested therefor would end after the Maturity
Date.

SECTION 2.03 Requests for Syndicated Borrowings. To request a Syndicated
Borrowing, a Borrower shall notify the Administrative Agent of such request by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the Company (on its own behalf or, as
applicable, on behalf of an Approved Borrower)) (a) in the case of a Syndicated
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

32



--------------------------------------------------------------------------------

(iv) in the case of a Syndicated Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

If no election as to the Type of Syndicated Borrowing is specified, then the
requested Syndicated Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Syndicated Eurocurrency Borrowing the
requested Borrowing shall be made instead as an ABR Borrowing. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Competitive Bid Procedure.

(a) Requests for Bids by the Borrowers. Subject to the terms and conditions set
forth herein, from time to time during the Availability Period a Borrower may
request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans denominated in Dollars or in any
Foreign Currency; provided that the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the total Commitments. To request Competitive Bids, a Borrower
shall notify the Administrative Agent of such request, in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, four
Business Days (or, in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, 11:00 a.m., London time, five Business Days) before the date
of the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time (or, in the case of a Fixed Rate Borrowing
denominated in a Foreign Currency, 10:00 a.m., London time) two Business Days,
before the date of the proposed Borrowing; provided that the Borrowers may in
the aggregate submit up to (but not more than) three Competitive Bid Requests on
the same day, and a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such Competitive
Bid Request shall be made by hand delivery or telecopy to the Administrative
Agent of a written Competitive Bid Request in a form approved by the
Administrative Agent and signed by the Company (on behalf of itself or, as
applicable, an Approved Borrower). Each such Competitive Bid Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrower and the aggregate amount and Currency of the requested
Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”;

(v) maturity dates for such Borrowing (being limited to no more than three
alternative maturity dates for such Borrowing); and

 

33



--------------------------------------------------------------------------------

(vi) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section 2.04(a), the Administrative Agent shall notify the Lenders of the
details thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Competitive Eurocurrency Borrowing, not later than
9:30 a.m., New York City time, three Business Days (or, in the case of a
Competitive Eurocurrency Borrowing denominated in a Foreign Currency, 9:30 a.m.,
London time, four Business Days) before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time (or, in the case of a Fixed Rate Borrowing denominated in a
Foreign Currency, 9:30 a.m., London time), on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender of such
rejection as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be $15,000,000 or a larger multiple of $1,000,000
(or, in either case, the Dollar Equivalent thereof) and which may equal the
entire principal amount of the Competitive Borrowing requested by the respective
Borrower) of the Competitive Loan or Loans that such Lender is willing to make,
(ii) the Competitive Bid Rate or Competitive Bid Rates at which such Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period for each such Loan and the last day thereof.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the respective Borrower by telecopy of the Competitive Bid Rate
and the principal amount specified in each Competitive Bid and the identity of
the Lender that shall have made such Competitive Bid.

(d) Acceptance of Bids by the Borrowers. Subject only to the provisions of this
paragraph, a Borrower may accept or reject any Competitive Bid. Such Borrower
shall notify the Administrative Agent in writing in a form approved by the
Administrative Agent, whether and to what extent such Borrower has decided to
accept or reject each Competitive Bid, in the case of a Competitive Eurocurrency
Borrowing, not later than 10:30 a.m., New York City time, three Business Days
(or, in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
2:00 p.m., London time, four Business Days) before the date of the proposed
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
10:30 a.m., New York City time (or, in the case of a Fixed Rate Borrowing
denominated in a Foreign Currency, 10:30 a.m., London time), on the proposed
date of the Competitive Borrowing; provided, that (i) the failure of such
Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) such Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if such Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by such Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) of this
proviso, such Borrower may accept Competitive Bids at the same Competitive Bid
Rate in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) of this
proviso, no Competitive Bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a principal amount of $15,000,000 or a larger multiple of
$1,000,000 (or, in either case, the U.S. Dollar Equivalent thereof);

 

34



--------------------------------------------------------------------------------

provided further that if a Competitive Loan must be in an amount less than
$15,000,000 because of the provisions of clause (iv) of the first proviso of
this paragraph, such Competitive Loan may be in an amount of $1,000,000 or any
multiple thereof, and in calculating the pro rata allocation of acceptances of
portions of multiple Competitive Bids at a particular Competitive Bid Rate
pursuant to such clause (iv) the amounts shall be rounded to multiples of
$1,000,000 in a manner determined by the Company. A notice given by any Borrower
pursuant to this paragraph shall be irrevocable.

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the respective Borrower at least one quarter of an
hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph (b) of
this Section 2.04.

(g) Continuing Obligations of Lenders. The extension of any Competitive Loan by
any Lender shall not constitute utilization of such Lender’s Commitment
hereunder, and such Lender shall remain obligated (as provided in
Section 2.17(c)) to make Loans in an amount equal to its pro rata share of the
aggregate Commitments under this Agreement, provided that in no event shall the
sum of the total Revolving Credit Exposures plus the aggregate principal amount
of outstanding Competitive Loans at any time exceed the total Commitments.

SECTION 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the respective Borrower
by promptly crediting the amounts so received, in like funds, to an account
maintained with the Administrative Agent in New York City and designated by such
Borrower in the applicable Borrowing Request or Competitive Bid Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.05 and may, in reliance upon such assumption,
make available to the respective Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and such Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of such Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

35



--------------------------------------------------------------------------------

SECTION 2.06 Interest Elections.

(a) Elections by Borrowers for Syndicated Borrowings. Each Syndicated Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Syndicated Eurocurrency Borrowing, shall have the Interest
Period specified in such Borrowing Request. Thereafter, a Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Syndicated
Eurocurrency Borrowing, may elect the Interest Period therefor, all as provided
in this Section 2.06. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing. This Section 2.06 shall not apply to Competitive Borrowings,
which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section 2.06, a
Borrower shall notify the Administrative Agent of such election by the time that
a Borrowing Request would be required under Section 2.03 if the Company were
requesting a Syndicated Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such Interest Election Request
shall be irrevocable and shall be made by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Company (on behalf of itself or,
as applicable, on behalf of an Approved Borrower). Notwithstanding any contrary
provision herein, this Section 2.06 shall not be construed to permit the
Borrower to elect an Interest Period for Eurocurrency Loans that does not comply
with Section 2.02(d).

(c) Information in Interest Election Requests. Each Interest Election Request
shall specify the following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the respective Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If a Borrower fails to deliver a timely
Interest Election Request with respect to a Syndicated Eurocurrency Borrowing
prior to the end of the Interest

 

36



--------------------------------------------------------------------------------

Period therefor, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (A) no outstanding Syndicated Borrowing may be converted
to or continued as a Syndicated Eurocurrency Borrowing and (B) unless repaid,
each Syndicated Eurocurrency Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period therefor.

SECTION 2.07 Changes of Commitments.

(a) Scheduled Termination. Unless previously terminated the aggregate amount of
the Commitments shall terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Company may at any time terminate or
from time to time reduce the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is $15,000,000 or a larger multiple
of $1,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Syndicated Loans in
accordance with Section 2.09, (A) any Lender’s Revolving Credit Exposure would
exceed its Commitment or (B) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans would
exceed the total Commitments.

(c) Notice of Voluntary Termination or Reduction. The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.07 at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section 2.07(c) shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities or other transactions specified therein, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.08 Repayment of Loans; Evidence of Debt.

(a) Repayment. Each Borrower hereby unconditionally promises to pay the Loans as
follows:

(i) to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Syndicated Loans made to such Borrower on the Maturity
Date, and

(ii) to the Administrative Agent for account of the respective Lender the then
unpaid principal amount of each Competitive Loan of such Lender made to such
Borrower on the last day of the Interest Period therefor.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the respective Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent in writing of such selection
not later than 11:00 a.m., New York City time, three

 

37



--------------------------------------------------------------------------------

Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings shall be applied to repay any outstanding ABR Borrowings
before any other Borrowings. If a Borrower fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of such Borrower and,
second, to other Borrowings of such Borrower in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first), and for these purposes,
Competitive Loans shall be deemed to be in the same Class as Syndicated Loans.
Each payment of a Syndicated Borrowing shall be applied ratably to the Loans
included in such Borrowing.

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender, including the amounts and Currency of principal and interest
payable and paid to such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section 2.08 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of a Borrower to
repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it to a Borrower
be evidenced by a promissory note. In such event, such Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the registered payee named therein and its
registered assigns).

SECTION 2.09 Prepayment of Loans.

(a) Optional Prepayments. Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing made to it in whole or in part,
without premium or penalty (except for breakage costs as set forth in
Section 2.14), subject to the requirements of this Section 2.09; provided that
no Borrower shall have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof unless otherwise specified in the Borrower’s
request for a Competitive Bid.

(b) Mandatory Prepayments.

(i) Determination of Amount Outstanding. On each Quarterly Date and promptly
upon the receipt by the Administrative Agent of a Currency Valuation Notice (as
defined below), the Administrative Agent shall determine the sum of the
aggregate Revolving Credit Exposure plus the aggregate outstanding principal
amount of all Competitive Loans. For the purpose of this determination, the
outstanding principal amount of any Loan that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of

 

38



--------------------------------------------------------------------------------

such Loan, determined as of such Quarterly Date or, in the case of a Currency
Valuation Notice received by the Administrative Agent prior to 11:00 a.m., New
York City time, on a Business Day, on such Business Day or, in the case of a
Currency Valuation Notice otherwise received, on the first Business Day after
such Currency Valuation Notice is received. Upon making such determination, the
Administrative Agent shall promptly notify the Lenders and the Company thereof.

(ii) Prepayment. If, on the date of such determination such sum exceeds 105% of
the aggregate amount of the Commitments as then in effect, the Borrowers shall,
if requested by the Required Lenders (through the Administrative Agent), prepay
the Syndicated Loans and Competitive Loans in such amounts as shall be necessary
so that after giving effect thereto the sum of the aggregate Revolving Credit
Exposure plus the aggregate outstanding principal amount of all Competitive
Loans does not exceed the Commitments.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Administrative Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Administrative Agent
determine the sum of the aggregate Revolving Credit Exposure plus the aggregate
outstanding principal amount of all Competitive Loans. The Administrative Agent
shall not be required to make more than one valuation determination pursuant to
Currency Valuation Notices within any rolling three month period. Any prepayment
pursuant to this paragraph shall be applied, first, to Syndicated Loans
outstanding and second, to Competitive Loans outstanding.

(c) Notices, Etc. Each Borrower shall notify the Administrative Agent in writing
of any optional prepayment to be made by it hereunder (i) in the case of
prepayment of a Syndicated Eurocurrency Borrowing or of a Competitive Borrowing,
not later than 11:00 a.m., New York City time (or, in the case of a Borrowing
denominated in a Foreign Currency, 11:00 a.m., London time), two Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Syndicated Borrowing or Competitive Borrowing, the Administrative Agent shall
advise the relevant Lenders of the contents thereof. Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Syndicated Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

SECTION 2.10 Fees.

(a) Facility Fee. The Company agrees to pay to the Administrative Agent for
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
earlier of the date such Commitment terminates and the Commitment Termination
Date; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Commitment terminates to

 

39



--------------------------------------------------------------------------------

but excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued facility fees shall be payable on the fifteenth (15th) day
following each Quarterly Date and on the earlier of the date the Commitments
terminate and the Commitment Termination Date, commencing on the first such date
to occur after the date hereof; provided that any facility fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

SECTION 2.11 Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurocurrency Borrowing, the Adjusted Eurocurrency Rate for the Interest Period
for such Borrowing plus the Applicable Rate or (ii) in the case of a Competitive
Eurocurrency Borrowing, the Eurocurrency Rate for the Interest Period for such
Borrowing plus (or minus, as applicable) the Margin applicable to such Loan.

(c) Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration, by
mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal, interest or premium (if any) on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided above or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.11.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Loans, upon the termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section 2.11 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the Commitment Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Syndicated Eurocurrency Borrowing denominated in Dollars
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable on the effective date of such conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest in respect of Eurocurrency Borrowings
denominated in English Pounds Sterling shall be computed on the basis of a year
of 365 days and (ii) interest computed by reference to

 

40



--------------------------------------------------------------------------------

the Alternate Base Rate at times when the Alternate Base Rate is based on the
prime rate of the Administrative Agent shall be computed on the basis of a year
of 365 days (or 366 days in a leap year); interest shall in each case be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted Eurocurrency Rate or
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.12 Alternate Rate of Interest.

(a) Subject to clauses (b), (c), (d), (e), (f) and (g) of this Section 2.12, if
prior to the commencement of any Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate, the Eurocurrency Rate,
the LIBOR Rate, the Eur-IBOR Rate or the Local Rate, as applicable (including
because the Relevant Screen Rate is not available or published on a current
basis), for the applicable Currency and such Interest Period, provided that no
Benchmark Transition Event shall have occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Competitive Eurocurrency Borrowing, any Lender that is required to
make such Loan) that the Adjusted Eurocurrency Rate (in the case of a Syndicated
Eurocurrency Borrowing) or the Eurocurrency Rate (in the case of a Competitive
Eurocurrency Borrowing) for the applicable Currency and such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
the applicable Currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Syndicated
Borrowing to, or the continuation of any Syndicated Borrowing as, a Syndicated
Eurocurrency Borrowing shall be ineffective, (B) if any Borrowing Request
requests a Syndicated Eurocurrency Borrowing in Dollars, such Borrowing shall be
made as an ABR Borrowing, (C) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then such request shall be ineffective and
(D) any request by a Borrower for a Competitive Eurocurrency Borrowing shall be
ineffective; provided that (x) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by a Borrower for Competitive
Eurocurrency Borrowings may be made to Lenders that are not affected thereby,
and (y) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted. Furthermore,
if any Eurocurrency Loan in any Currency is outstanding on the date of the
Borrowers’ receipt of the notice from the Administrative Agent referred to in
this Section 2.12(a) with respect to a Relevant Rate applicable to such
Eurocurrency Loan, then (i) if such Eurocurrency Loan is denominated in Dollars,
then on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), such Loan shall be
converted by the Administrative Agent to, and shall constitute, an ABR Loan
denominated in Dollars on such day or (ii) if such Eurocurrency Loan is
denominated in any Currency (other than Dollars), then such Loan shall, on the
last day of the Interest Period applicable to such Loan (or the next succeeding
Business Day if such day is not a Business Day), at the relevant Borrower’s
election prior to such day: (A) be prepaid by the relevant Borrower on such day
or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this subclause (B)) shall constitute, an ABR Loan denominated in
Dollars (in an amount equal to the Dollar Equivalent of such Currency) on such
day (it being understood and agreed

 

41



--------------------------------------------------------------------------------

that if the relevant Borrower does not so prepay such Loan on such day by 12:00
noon, Local Time, the Administrative Agent is authorized to effect such
conversion of such Eurocurrency Loan into an ABR Loan denominated in Dollars),
and, in the case of such subclause (B), upon the Borrowers’ receipt of notice
from the Administrative Agent that the circumstances giving rise to the
aforementioned notice no longer exist, such ABR Loan denominated in Dollars
shall then be converted by the Administrative Agent to, and shall constitute, a
Eurocurrency Loan denominated in such original Currency (in an amount equal to
the Foreign Currency Equivalent of such Currency) on the day of such notice
being given to the Borrowers by the Administrative Agent.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document and
(y) if a Benchmark Replacement is determined in accordance with clause (3) of
the definition of “Benchmark Replacement” for such Benchmark Replacement Date,
such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of any Benchmark setting at or
after 5:00 p.m. (New York City time) on the fifth (5th) Business Day after the
date notice of such Benchmark Replacement is provided to the Lenders without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document so long as the Administrative Agent has not received,
by such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Lenders.

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, solely with respect
to a Loan denominated in Dollars, if a Term SOFR Transition Event and its
related Benchmark Replacement Date have occurred prior to the Reference Time in
respect of any setting of the then-current Benchmark, then the applicable
Benchmark Replacement will replace the then-current Benchmark for all purposes
hereunder or under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings, without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document;
provided that, this clause (c) shall not be effective unless the Administrative
Agent has delivered to the Lenders and the Borrowers a Term SOFR Notice. For the
avoidance of doubt, the Administrative Agent shall not be required to deliver a
Term SOFR Notice after a Term SOFR Transition Event and may do so in its sole
discretion

(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

(e) The Administrative Agent will promptly notify the Borrowers and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, (iv) the removal or reinstatement of
any tenor of a Benchmark pursuant to clause (f) below and (v) the commencement
or conclusion of any Benchmark Unavailability Period. Any determination,
decision or election that may be made by the Administrative Agent or, if
applicable, any Lender (or group of Lenders) pursuant to this Section 2.12,

 

42



--------------------------------------------------------------------------------

including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action or any selection, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party to this Agreement or
any other Loan Document, except, in each case, as expressly required pursuant to
this Section 2.12.

(f) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or the LIBOR Rate) and either (A) any tenor for such
Benchmark is not displayed on a screen or other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion or (B) the regulatory supervisor for the administrator
of such Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(g) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the relevant Borrower may revoke any request for a
Eurocurrency Borrowing of, conversion to or continuation of Eurocurrency Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, either (x) the relevant Borrower will be deemed to have
converted any request for a Eurocurrency Borrowing denominated in Dollars into a
request for a Borrowing of or conversion to ABR Loans or (y) any Eurocurrency
Borrowing denominated in a Foreign Currency shall be ineffective. During any
Benchmark Unavailability Period or at any time that a tenor for the then-current
Benchmark is not an Available Tenor, the component of ABR based upon the
then-current Benchmark or such tenor for such Benchmark, as applicable, will not
be used in any determination of ABR. Furthermore, if any Eurocurrency Loan in
any Currency is outstanding on the date of the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period with respect to a Relevant
Rate applicable to such Eurocurrency Loan, then (i) if such Eurocurrency Loan is
denominated in Dollars, then on the last day of the Interest Period applicable
to such Loan (or the next succeeding Business Day if such day is not a Business
Day), such Loan shall be converted by the Administrative Agent to, and shall
constitute, an ABR Loan denominated in Dollars on such day or (ii) if such
Eurocurrency Loan is denominated in any Currency (other than Dollars), then such
Loan shall, on the last day of the Interest Period applicable to such Loan (or
the next succeeding Business Day if such day is not a Business Day), at the
relevant Borrower’s election prior to such day: (A) be prepaid by the relevant
Borrower on such day or (B) be converted by the Administrative Agent to, and
(subject to the remainder of this subclause (B)) shall constitute, an ABR Loan
denominated in Dollars (in an amount equal to the Dollar Equivalent of such
Currency) on such day (it being understood and agreed that if the relevant
Borrower does not so prepay such Loan on such day by 12:00 noon, Local Time, the
Administrative Agent is authorized to effect such conversion of such
Eurocurrency Loan into an ABR Loan denominated in Dollars), and, in the case of
such subclause (B), upon any subsequent implementation of a Benchmark
Replacement in respect of such Currency pursuant to this Section 2.12, such ABR
Loan denominated in Dollars shall then be converted by the Administrative Agent
to, and shall constitute, a Eurocurrency Loan denominated in such original
Currency (in an amount equal to the Foreign Currency Equivalent of such
Currency) on the day of such implementation, giving effect to such Benchmark
Replacement in respect of such Currency.

 

43



--------------------------------------------------------------------------------

SECTION 2.13 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement or insurance
charge) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than Indemnified Taxes or Excluded Taxes) affecting this Agreement or
Eurocurrency Loans or Fixed Rate Loans made by such Lender; or

(iii) subject the Administrative Agent, any Lender or any other recipient of any
payments hereunder to any Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes, (B) Excluded
Taxes and (C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan to any
Borrower (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Person hereunder (whether
of principal, interest or otherwise), then the respective Borrower will pay to
such Person, in Dollars, such additional amount or amounts as will compensate
such Person for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Company will pay to such Lender, in Dollars, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.13, and setting forth in reasonable detail calculations of such
amount or amounts, shall be delivered to the Company and shall be conclusive
absent manifest error. The respective Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section 2.13 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

44



--------------------------------------------------------------------------------

(e) Competitive Loans. Notwithstanding the foregoing provisions of this
Section 2.13, a Lender shall not be entitled to compensation pursuant to this
Section 2.13 in respect of any Competitive Loan if the Change in Law that would
otherwise entitle it to such compensation shall have been publicly announced
prior to submission of the Competitive Bid pursuant to which such Loan was made.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan of any Borrower other than
on the last day of an Interest Period therefor (including as a result of an
Event of Default), (b) the conversion of any Syndicated Eurocurrency Loan of any
Borrower other than on the last day of an Interest Period therefor, (c) the
failure to borrow, convert, continue or prepay any Syndicated Loan of any
Borrower on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(c) and is revoked in accordance herewith), (d) the failure by any
Borrower to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan or (e) the assignment of any Syndicated Eurocurrency Loan or
Fixed Rate Loan of any Borrower other than on the last day of an Interest Period
therefor as a result of a request by the Company pursuant to Section 2.18, then,
in any such event, such Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.

In the case of a Eurocurrency Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted Eurocurrency Rate for such Currency (in the
case of a Syndicated Eurocurrency Loan) or the Eurocurrency Rate for such
Currency (in the case of a Competitive Eurocurrency Loan) for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits denominated in such Currency from
other banks in the eurocurrency market at the commencement of such period. No
Borrower shall be responsible for losses described in this Section 2.14 arising
more than six (6) months prior to its receipt of notice of such determination by
the respective Lender requesting compensation for such loss. Such notice, to be
effective, shall be accompanied by a calculation of such losses in reasonable
detail. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.14 shall be
delivered to the Company and shall be conclusive absent manifest error. The
respective Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.15 U.S. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Taxes, except as required by applicable law; provided that if
any Borrower or other applicable withholding agent shall be required to deduct
any Tax, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable by such Borrower shall be increased as necessary so that after all
required deductions have been made (including deductions applicable to
additional sums payable under this Section 2.15) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower or other
applicable withholding agent shall make such deductions and (iii) such Borrower
or other applicable withholding agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

45



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. In addition (but without
duplication), each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Company. The Company shall indemnify the
Administrative Agent and each Lender (without duplication), within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender, or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Foreign Lenders. Any Foreign Lender that is and remains entitled to an
exemption from or reduction of withholding tax under the law of the United
States of America, or any treaty to which the United States of America is a
party, with respect to payments under this Agreement by any Borrower shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Company, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments by such Borrower to be made without withholding or at
a reduced rate.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrowers to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement (including any Excluded Taxes and Taxes arising as a result of the
Lender’s failure to maintain a Participant Register) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.15(f) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

SECTION 2.16 Foreign Taxes. For the avoidance of doubt, in the event of a
conflict between Section 2.15 and Section 2.16, the provisions of this
Section 2.16 shall govern with respect to any Foreign Taxes.

(a) Payments to be Made Free and Clear of Foreign Taxes. All payments on account
of the principal of and interest on the Loans, fees and all other amounts
payable hereunder by any Approved Borrower organized under a Foreign
Jurisdiction to or for the account of the Administrative Agent or any Lender,
including amounts payable under paragraph (c) of this Section 2.16, shall be
made free and clear of and without reduction or liability for Foreign Taxes,
except as required by applicable law. Such Approved Borrower will pay all
Foreign Taxes applicable to any amounts payable by such Approved

 

46



--------------------------------------------------------------------------------

Borrower, without charge to or offset against any amount due to the
Administrative Agent or any Lender, prior to the date on which penalties attach
thereto, except for any such Foreign Taxes (other than Foreign Taxes imposed on
or in respect of any amount payable by such Approved Borrower hereunder) the
payment of which is being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained, so long as no claim for
such Foreign Taxes is or could reasonably be expected to be made on the
Administrative Agent or any Lender.

(b) Indemnification by Approved Borrowers. Each Approved Borrower organized
under a Foreign Jurisdiction shall indemnify the Administrative Agent and each
Lender against, and reimburse the Administrative Agent and each Lender on demand
for, any Foreign Taxes applicable to any amounts payable by such Approved
Borrower and any loss, liability, claim or expense, including interest,
penalties and legal fees, that the Administrative Agent or such Lender may incur
at any time arising out of or in connection with any failure of such Approved
Borrower to make any payment of Foreign Taxes when due.

(c) Gross-Up for Foreign Taxes. In the event that any Approved Borrower
organized under a Foreign Jurisdiction is required by applicable law, decree or
regulation to deduct or withhold Foreign Taxes from any amounts payable on,
under or in respect of this Agreement or the Loans made to it, such Approved
Borrower shall (to the fullest extent permitted by applicable law) promptly pay
the Person entitled to such amount such additional amounts as may be required,
after the deduction or withholding of Foreign Taxes, to enable such Person to
receive from such Approved Borrower on the due date thereof, an amount equal to
the full amount stated to be payable to such Person under this Agreement. Each
Lender shall provide to such Approved Borrower such forms or certificates as
such Approved Borrower may reasonably request to establish such Lender’s
entitlement to an exemption from or reduction of Foreign Taxes, but no Lender
shall be required to provide any form or certificate if it determines in its
discretion that the provision of such form or certificate could adversely affect
it or it is not legally entitled to provide such form or certificate.

(d) Evidence of Payment of Foreign Taxes. Each Approved Borrower organized under
a Foreign Jurisdiction shall furnish to the Administrative Agent, upon the
request of any Lender (through the Administrative Agent), together with
sufficient certified copies for distribution to each Lender requesting the same
(identifying the Lenders that have so requested), original official tax receipts
(or certified copies thereof) in respect of each payment of Foreign Taxes
required under this Section 2.16 made by such Approved Borrower or such other
information, documents and receipts that the Administrative Agent or such Lender
may reasonably require to establish to its satisfaction that full and timely
payment has been made of all Foreign Taxes required to be paid under this
Section 2.16 within 30 days after the date such payment is made.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrowers. Each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, Local Time,
on the date when due, in immediately available funds, without setoff,
counterclaim or other deduction. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except that payments pursuant to Sections
2.13, 2.14, 2.15, 2.16, 2.18(b) and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business

 

47



--------------------------------------------------------------------------------

Day and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder (including
facility fees, payments required under Section 2.13, and payments required under
Section 2.14 relating to any Loan denominated in Dollars, but not including
principal of, and interest on, any Loan denominated in any Foreign Currency or
payments relating to any such Loan required under Section 2.14, which are
payable in such Foreign Currency) shall be made in Dollars. Notwithstanding the
foregoing, if any Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if any Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing shall be made from the Lenders, each payment of a facility
fee under Section 2.10 shall be made for account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.07
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments (or, in the case of
payment of facility fees, pro rata according to the amounts of their respective
Revolving Credit Exposures); (ii) each Syndicated Borrowing shall be allocated
pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of the making of Syndicated Loans) or their respective
Loans (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Syndicated Loans by any Borrower shall be
made for account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Syndicated Loans of such Borrower held by them;
and (iv) each payment of interest on Syndicated Loans by any Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans of such Borrower then due and payable to the respective
Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Syndicated
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans

 

48



--------------------------------------------------------------------------------

to any assignee or Participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the respective
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the NYFRB Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15 or 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13, 2.15 or 2.16, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13 or 2.14, or if any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for account of any Lender
pursuant to Section 2.15 or 2.16, or if any Lender becomes a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payment pursuant to Sections 2.13 or 2.14) and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (w) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (x) such Lender shall have received payment of an
amount equal to the

 

49



--------------------------------------------------------------------------------

outstanding principal of its Loans (other than Competitive Loans), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including any amounts payable under Section 2.14 as a result of such
assignment), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(y) if the Lender being replaced does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement by the later of (aa) the
date on which the assignee Lender executed and delivered such Assignment and
Assumption and/or such other documentation and (bb) the time such Lender
receives payment under clause (x) above, then the Lender being replaced shall be
deemed to have executed and delivered such Assignment and Assumption and/or such
other documentation as of such date and the Company shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Lender (provided that the Company shall
make no representation or warranty on behalf of such Lender in such Assignment
and Assumption and/or such other documentation) and (z) in the case of any such
assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15 or 2.16, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.    Each party
hereto agrees that (i) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

SECTION 2.19 Expansion Option. The Company may from time to time elect to
increase the Commitments in minimum increments of $100,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$500,000,000. The Company may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) (x) in the case of an
Increasing Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit E hereto (with such changes as are
reasonably agreed to by the Company, the Administrative Agent and the Increasing
Lender), and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit F
hereto (with such changes as are reasonably agreed to by the Company, the
Administrative Agent and the Augmenting Lender). No consent of any Lender (other
than the Lenders participating in the increase) shall be required for any
increase in Commitments pursuant to this Section 2.19. Increases and new
Commitments created pursuant to this Section 2.19 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 5.03 shall be
satisfied or waived by the Required Lenders and (B) the Company shall be in
compliance (on a pro forma basis) with the covenants contained in Sections 6.08
and 6.09 and (ii) the Administrative Agent

 

50



--------------------------------------------------------------------------------

shall have received documents and opinions of counsel consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each Augmenting Lender,
if any, shall become a Lender, (ii) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Syndicated Loans of
all the Lenders to equal its Applicable Percentage of such outstanding
Syndicated Loans, and (iii) the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Syndicated Loans as of the date of any increase in
the Commitments (with such reborrowing to consist of the Types of Syndicated
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the applicable Borrower, or the Company on behalf of the applicable
Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (iii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the Borrowers pursuant to the provisions of Section 2.14 if the deemed
payment occurs other than on the last day of the related Interest Periods.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
(including Sections 2.17(c) or 2.17(d)) to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the daily amount of the Commitment of such
Defaulting Lender pursuant to Section 2.10(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included, and such Defaulting Lender shall not be deemed to be a Lender,
in determining whether all Lenders or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02); provided that (i) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently in an adverse manner than other
affected Lenders shall require the consent of such Defaulting Lender and
(ii) any amendment or modification that increases, or extends the maturity of,
such Defaulting Lender’s Commitment, or reduces the principal amount of, or rate
of interest on, any Loans made by such Defaulting Lender, shall require the
consent of such Defaulting Lender; and

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17 but
excluding Section 2.18(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent in the following
order of priority: (a) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder; (b) second, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; (c) third, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans required to be
funded by such Lender under this Agreement; (d) fourth, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and (e) fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction, provided that, with respect to this clause
(e), if such payment is (x) a prepayment of the principal amount of any Loans
which

 

51



--------------------------------------------------------------------------------

such Defaulting Lender has funded and (y) made at a time when the conditions set
forth in Section 5.03 are satisfied, such payment shall be applied solely to
prepay the Applicable Percentage of the outstanding principal amount of Loans of
each non-Defaulting Lender prior to being applied to the prepayment of the Loans
of such Defaulting Lender.

In the event that the Administrative Agent and the Company agree in writing in
their discretion that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage, whereupon such Lender will cease to be a Defaulting Lender and any
amounts held in the segregated account referenced above shall be distributed to
such Lender, provided that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder in the status of Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.

SECTION 2.21 Extension of Commitment Termination Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (the “Extension Notice”) (who shall promptly notify the Lenders) at any
time and from time to time request that each Lender extend such Lender’s then
existing Commitment Termination Date (the “Existing Commitment Termination
Date”) to the date that is one year after the Commitment Termination Date then
in effect for such Lender (the “Extended Commitment Termination Date”). The
Extension Notice shall set forth the proposed terms (the “Extension Terms”) for
the Loans requested to be extended (the “Extended Loans”), including (i) the
final maturity date thereof (which shall not exceed the Extended Commitment
Termination Date), (ii) the interest rate margins with respect to such Extended
Loans (which may be higher or lower than the interest rate margins for the then
outstanding Loans), and/or (iii) any additional fees payable to the Lenders
providing such Extended Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (ii).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 15 days after the date on which the Administrative Agent
received the Company’s extension request (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Commitment Termination Date and agrees
with the other Extension Terms, an “Extending Lender”). Each Lender that
determines not to so extend its Commitment Termination Date or that does not
agree with the other Extension Terms (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree, and it is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for extension of the Commitment Termination Date.

(c) Notification by Administrative Agent. The Administrative Agent shall
promptly notify the Company of each Lender’s determination under this
Section 2.21.

(d) Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the applicable Existing Commitment Termination
Date for any Non-Extending Lender to replace such Non-Extending Lender by
causing such Non-Extending Lender to (and such Non-Extending Lender shall be
obligated to assign pursuant to Section 9.04) assign all of its rights and
obligations pursuant to this Agreement to one or more assignees that agree to
such Extension Terms and

 

52



--------------------------------------------------------------------------------

are not Ineligible Institutions, which shall be added as “Lenders” hereunder
(each, an “Additional Commitment Lender”). In connection with the replacement of
any Non-Extending Lender, the applicable Additional Commitment Lender shall
enter into an Assignment and Assumption in accordance with and subject to the
restrictions contained in Section 9.04 (with the Company or such Additional
Commitment Lender obligated to pay any applicable processing or recordation fee)
with such Non-Extending Lender, pursuant to which (i) all the outstanding
principal amount of the Loans so assigned of such Non-Extending Lender, together
with accrued interest thereon, accrued fees and all other amounts payable to it
hereunder shall be paid in full by the Additional Commitment Lender to such
Non-Extending Lender and (ii) such Additional Commitment Lender shall assume all
or part of the Commitment of such Non-Extending Lender (and, if any such
Additional Commitment Lender is already a Lender, its Commitment so assumed
shall be in addition to such Lender’s Commitment hereunder on such date);
provided that if the Non-Extending Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement by the later of (A) the date
on which the Additional Commitment Lender executed and delivered such Assignment
and Assumption and/or such other documentation and (B) the date as of which all
the outstanding principal amount of the Loans so assigned of such Non-Extending
Lender, together with accrued interest thereon, accrued fees and all other
amounts payable to such Non-Extending Lender hereunder shall be paid in full by
the Additional Commitment Lender to such Non-Extending Lender, then the
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Assumption and/or such other documentation as of such date and
the Company shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption and/or such other documentation on behalf of such
Non-Extending Lender (provided that the Company shall make no representation or
warranty on behalf of such Non-Extending Lender in such Assignment and
Assumption and/or such other documentation). The Administrative Agent may effect
such amendments to this Agreement as are reasonably necessary to provide for any
such extensions contemplated by this Section 2.21 (including the implementation
of the Extension Terms) with the consent of the Company but without the consent
of any Non-Extending Lender.

(e) Effective Date of Extension. The Commitment Termination Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date that is one year after the Existing Commitment Termination Date (except
that, if such date is not a Business Day, such Commitment Termination Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement and shall be bound by the provisions of this Agreement as a Lender
hereunder and shall have the obligations of a Lender hereunder, effective on the
date notified by the Company to the Administrative Agent so long as the
following conditions precedent shall be satisfied or waived on such date (the
“Extension Date”):

(i) no Default shall have occurred and be continuing on such Extension Date and
immediately after giving effect thereto;

(ii) the representations and warranties of the Company in Part A of Article III
of the Agreement (and the representations and warranties of each Approved
Borrower, if any, then party to this Agreement in Part B of Article III of the
Agreement are true and correct in all material respects or in all respects if
the applicable representation or warranty is qualified by material adverse
effect or other materiality qualifiers on and as of such Extension Date and
after giving effect thereto, except in the case of any such representation or
warranty that expressly relates to an earlier date, in which case such
representation or warranty is true and correct in all material respects or in
all respects if the applicable representation or warranty is qualified by
material adverse effect or other materiality qualifiers on and as of such
earlier date;

 

53



--------------------------------------------------------------------------------

(iii) the Administrative Agent shall have received (A) a certificate from the
Company signed by a senior financial officer of the Company certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) secretary certificates of
the Company and of each other Borrower certifying and attaching the
authorizations of the Company or such Borrower, as applicable, approving or
consenting to such extension; and

(iv) the aggregate amount of the Commitments of the Lenders that have agreed to
extend their Commitment Termination Date and the new or increased Commitments of
any Additional Commitment Lenders shall be more than 50% of the aggregate amount
of the Commitments in effect immediately prior to such Extension Date.

Extension Terms (other than the extension of the Commitment Termination Date)
shall become applicable to the Extended Loans on the Existing Termination Date.
Notwithstanding the foregoing no more than one (1) extension of the Commitment
Termination Date shall be permitted hereunder.

(f) Commitment Termination Date for Non-Extending Lenders. On the Commitment
Termination Date of each Non-Extending Lender, (i) the Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Company shall
repay any outstanding Loans of such Non-Extending Lender in accordance with
Section 2.08 (and shall pay to such Non-Extending Lender all of the other
obligations owing to it under this Agreement). The Administrative Agent shall
administer any necessary reallocation of the Revolving Credit Exposures (without
regard to any minimum borrowing, pro rata borrowing and/or pro rata payment
requirements contained elsewhere in this Agreement, and the Company hereby
agrees to compensate each Lender for any and all losses, costs and expenses
incurred by such Lender in connection with the sale and assignment of any
Eurocurrency Loans and the reallocation described in this clause (f), in each
case on the terms and in the manner set forth in Section 2.14).

(g) Conflicting Provisions. This Section 2.21 shall supersede any provisions in
Section 2.17 or Section 9.02 to the contrary. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.21
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Loans extended pursuant to this Section 2.21 and any
prepayment or termination, as applicable, of the Loans or Commitments of any
Non-Extending Lender) and hereby waive the requirements of any provision of this
Agreement (including Section 2.17 and Section 9.02) that may otherwise prohibit
any transaction contemplated by this Section 2.21.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Representations and Warranties. Each of the Company and the Approved Borrowers,
as applicable, represents and warrants to the Lenders that:

Part A. Representations and Warranties of the Company.

SECTION 3.01 Corporate Existence. Each of the Company and its Material
Subsidiaries: (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation (or, in the case of a Material
Subsidiary that is not a corporation, is a partnership or other entity duly
organized and validly existing under the laws of its jurisdiction of
organization); (b) has all requisite legal power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

SECTION 3.02 Financial Condition. The Company has heretofore furnished to the
Lenders (i) the consolidated balance sheets of the Company and its Consolidated
Subsidiaries as at December 31, 2017, December 31, 2018 and December 31, 2019
and the related consolidated statements of operations, cash flows and changes in
common shareholders’ equity of the Company and its Consolidated Subsidiaries for
the three fiscal years ended December 31, 2019, with the opinion thereon of
Deloitte & Touche LLP and (ii) the unaudited consolidated balance sheets and
related statements of operations, cash flows and stockholders’ equity of the
Company and its Consolidated Subsidiaries for the fiscal quarters ended
March 31, 2020 and June 30, 2020. Such financial statements fairly present, in
all material respects, the consolidated financial condition of the Company and
its Consolidated Subsidiaries as at said dates and the consolidated results of
their operations and cash flows for the periods presented, all in accordance
with GAAP (except, in the case of clause (ii), for normal year-end audit
adjustments and/or absence of full footnote disclosures). Neither the Company
nor any of its Material Subsidiaries had on said dates any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in said balance sheets as at said
dates. Since December 31, 2019, there has been no event or condition that could
result in a Material Adverse Effect.

SECTION 3.03 Litigation. The legal or arbitral proceedings, and proceedings by
or before any Governmental Authority, now pending or (to the knowledge of the
Company) threatened against the Company and/or any of its Material Subsidiaries
will not, in the opinion of the General Counsel of the Company, result in
imposition of liability or assessment against (including seizure of) property
that would result in a Material Adverse Effect.

SECTION 3.04 No Breach. None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Company or any of its
Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or any material agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which any of them is bound or to which any of them is subject, or constitute a
default under any such agreement or instrument, other than immaterial conflicts
under contractual obligations.

SECTION 3.05 Corporate Action of the Obligors. The Obligors have all necessary
corporate power and authority to execute, deliver and perform their obligations
under this Agreement; the execution, delivery and performance by the Obligors of
this Agreement have been duly authorized by all necessary corporate action on
their part; and this Agreement has been duly and validly executed and delivered
by the Obligors and constitutes the legal, valid and binding obligation of the
Obligors, enforceable in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

SECTION 3.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Obligors of this Agreement or for the
validity or enforceability thereof.

SECTION 3.07 Use of Loans. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock and no part of the proceeds of any Loan
hereunder will be used to buy or carry, or to extend credit to others to buy or
carry, any Margin Stock.

 

55



--------------------------------------------------------------------------------

SECTION 3.08 ERISA. (i) Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and the ERISA Affiliates have fulfilled
their respective obligations under the minimum funding standards of ERISA and
the Code with respect to each Plan and are in compliance in all material
respects with the applicable provisions of ERISA and the Code, and (ii) have not
incurred any liability to the PBGC or any Plan or Multiemployer Plan (other than
to make contributions or scheduled payments in the ordinary course of business)
which, when taken together with all other such liabilities incurred, would
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09 Taxes. The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other tax returns required to be filed
by them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company or any of its Subsidiaries except (i) for
those being contested in good faith and for which adequate reserves have been
established in accordance with GAAP or (ii) to the extent that such failure to
file or pay such taxes would not reasonably be expected to result in a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Material Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of the Company, adequate. If the Company is a member of an
affiliated group of corporations filing consolidated returns for United States
Federal income tax purposes, it is the “common parent” of such group.

SECTION 3.10 Investment Company Act. None of the Obligors is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 3.11 Credit Agreements. Schedule II is a complete and correct list, as
of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Company or any of its
Material Subsidiaries the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $150,000,000 and the aggregate principal or
face amount outstanding or which may become outstanding under each such
arrangement is correctly described in Schedule II.

SECTION 3.12 Hazardous Materials and Environmental Matters.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect:

(i) The Company and each of its Material Subsidiaries have obtained all permits,
licenses and other authorizations (“Permits”) required under all applicable
Environmental Laws, for their respective operations, businesses and assets, and
such Permits are in full force and effect and the Company and each of its
Material Subsidiaries are in compliance with the terms and conditions of all
such Permits;

(ii) the Company and each of its Material Subsidiaries, and their respective
operations and assets, are in compliance with all applicable Environmental Laws;

(iii) neither the Company nor any of its Material Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability under any Environmental Laws, nor does the Company or any of
its Material Subsidiaries have knowledge that any such notice will be received
or is being threatened;

(iv) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company or any of its Material Subsidiaries,
threatened, under any

 

56



--------------------------------------------------------------------------------

Environmental Law to which the Company or any of its Material Subsidiaries is or
will be named as a party, nor are any of them subject to any consent decree, or
consent order or other orders or judgments under any Environmental Law;

(v) there has been no Release or threat of Release of Hazardous Materials at,
on, under or from any properties or facilities currently, or to the knowledge of
the Company or any of its Material Subsidiaries, formerly, owned or operated by
any of them which would reasonably be expected to result in a violation of or
liability under any Environmental Laws on the part of any of them; and

(vi) neither the Company nor any of its Material Subsidiaries has contractually
assumed or undertaken responsibility for any liability or obligation of any
Person arising under or relating to any Environmental Laws.

(b) Compliance Review. In the ordinary course of its business, the Company
conducts an ongoing review of the effect of Environmental Laws on the business,
operations and properties of the Company and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up or closure of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or hazardous substances, and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Company has reasonably
concluded that, except as expressly disclosed in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2019 and the Quarterly Report
on Form 10-Q for the fiscal quarter ended June 30, 2020, such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

SECTION 3.13 Full Disclosure. The Company has heretofore furnished to each of
the Lenders a true copy of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2019 (the “Annual Report”) and the Company’s
Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2020, as
filed by the Company with the Securities and Exchange Commission. Except as
disclosed in writing to the Lenders, the annual, quarterly and other periodic
reports most recently delivered to the Lenders pursuant to this Section 3.13 or
Section 3.02 do not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of the
Effective Date, to the best knowledge of the Company, the information included
in the Beneficial Ownership Certification (if any) provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

SECTION 3.14 Anti-Terrorism Laws and Sanctions. To the extent applicable, the
Company, each other Borrower and each Material Subsidiary is in compliance, in
all material respects, with (i) the Patriot Act, (ii) the Trading with the Enemy
Act, 50 U.S.C. App. 1 et seq., as amended, and (iii) any sanctions administered
by (a) the Office of Foreign Assets Control of the U.S. Treasury Department or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority of the United States, the
United Nations, the European Union or the United Kingdom, which administers
legally binding economic or trade sanctions (“Sanctions”). Neither the Company,
any other Borrower or any Material Subsidiary nor, to the knowledge of the
Company, any director, officer or employee of the

 

57



--------------------------------------------------------------------------------

Company, any other Borrower or any Material Subsidiary, is the target of any
Sanctions. No proceeds of the Loans will be used by the Company, any other
Borrower or any Material Subsidiary, directly or to its knowledge indirectly,
except as otherwise permitted for a Person required to comply with Sanctions,
for the purpose of funding or financing any activities or business of any Person
that at the time of such funding or financing is the target of any Sanctions.

Part B. Representations and Warranties of the Approved Borrowers. Each Approved
Borrower represents and warrants to the Lenders that:

SECTION 3.15 Existence of Approved Borrowers. It (a) is duly organized and
validly existing under the laws of the jurisdiction of its formation; (b) has
all requisite power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

SECTION 3.16 No Breach. None of the execution and delivery of its Designation
Letter, the consummation of the transactions herein contemplated and compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent under, the charter or by-laws of such Approved
Borrower, or any applicable law or regulation, or any order, writ, injunction or
decree of any Governmental Authority, or any agreement or instrument to which
such Approved Borrower or any of its Subsidiaries is a party or by which any of
them is bound or to which any of them is subject, or constitute a default under
any such agreement or instrument.

SECTION 3.17 Corporate Action. Such Approved Borrower has all necessary power
and authority to execute, deliver and perform its obligations under its
Designation Letter and to perform its obligations hereunder; the execution and
delivery by such Approved Borrower of its Designation Letter and the performance
by such Approved Borrower hereunder and thereunder have been duly authorized by
all necessary action on its part; and its Designation Letter when executed and
delivered by such Approved Borrower, will constitute, the legal, valid and
binding obligation of such Approved Borrower, enforceable in accordance with its
terms.

SECTION 3.18 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Approved Borrower of its Designation
Letter or for the validity or enforceability thereof.

SECTION 3.19 Taxes on Payments of Approved Borrowers. Except as disclosed to the
Lenders in writing prior to the delivery of such Approved Borrower’s Designation
Letter, there is no income, stamp or other tax of any country, or of any taxing
authority thereof or therein, imposed by or in the nature of withholding or
otherwise, which is imposed on any payment to be made by such Approved Borrower
pursuant hereto, or is imposed on or by virtue of the execution, delivery or
enforcement of its Designation Letter.

ARTICLE IV

GUARANTEE

SECTION 4.01 Guarantee. The Company guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Bankruptcy Code after
any bankruptcy or insolvency petition under the Bankruptcy Code, regardless of
whether allowed or allowable in such

 

58



--------------------------------------------------------------------------------

proceeding) on the Loans made by the Lenders to, and the promissory notes held
by the Lenders pursuant to Section 2.08(f) of, any Approved Borrower and all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) of any Approved Borrower and all other amounts
from time to time owing to the Lenders or the Administrative Agent by any
Approved Borrower under this Agreement (including pursuant to its Designation
Letter), in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Company hereby further agrees that if any Approved Borrower shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. This is a
guarantee of payment and not of collection.

SECTION 4.02 Obligations Unconditional. The obligations of the Company under
Section 4.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity, legality or enforceability of the obligations
of any Approved Borrower under this Agreement or any other agreement or
instrument referred to herein or therein (including any Designation Letter), or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (including any immunity, sovereign or otherwise, to which any Approved
Borrower may be entitled), it being the intent of this Section 4.02 that the
obligations of the Company hereunder shall be absolute and unconditional under
any and all circumstances. Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
affect the liability of the Company hereunder:

(a) at any time or from time to time, without notice to the Company, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be amended,
done or omitted;

(c) the unenforceability, illegality, invalidity or non-provability of any of
the acts mentioned in any of the provisions of this Agreement or any other
agreement or instrument referred to herein or therein;

(d) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Person;

(e) any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realize the full value of any
Guaranteed Obligations;

(f) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Person; or

(g) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented, or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any

 

59



--------------------------------------------------------------------------------

other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with.

The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

SECTION 4.03 Reinstatement. The obligations of the Company under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Approved Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise and the Company agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration.

SECTION 4.04 Subrogation. The Company hereby waives all rights of subrogation or
contribution, whether arising by operation of law (including any such right
arising under the Bankruptcy Code, as now or hereafter in effect) or otherwise,
by reason of any payment by it pursuant to the provisions of this Article IV and
further agrees that for the benefit of each of its creditors (including each
Lender and the Administrative Agent) that any such payment by it of the
Guaranteed Obligations of any Approved Borrower shall constitute a contribution
of capital by the Company to such Approved Borrower or, if evidenced by an
instrument in form and substance (and containing terms of subordination)
satisfactory to the Required Lenders, indebtedness subordinated in right of
payment to the principal of and interest (including post-petition interest) on
the Loans owing by such Approved Borrower.

SECTION 4.05 Remedies. The Company agrees that, as between the Company and the
Lenders, the obligations of any Approved Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article VII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VII) for purposes of Section 4.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against any Approved Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by such Approved Borrower) shall forthwith become due and payable by
the Company for purposes of said Section 4.01.

SECTION 4.06 Continuing Guarantee. The guarantee in this Article IV is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

ARTICLE V

CONDITIONS

SECTION 5.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative
Agent (or its counsel) shall have received each of the following documents, each
of which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):

(a) Executed Counterparts. From each initial Obligor, a counterpart of this
Agreement signed on behalf of such initial Obligor (which, subject to
Section 9.06(b), may include any Electronic

 

60



--------------------------------------------------------------------------------

Signatures transmitted by telecopy, emailed pdf, or any other electronic means
that reproduces an image of an actual executed signature page).

(b) Opinion of Counsel to the Company. A favorable written opinion of
(i) Debevoise & Plimpton LLP, special New York counsel for the Company and
(ii) Tong Zou, Senior Counsel – Corporate Transactions and Finance of the
Company, each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance (and the Company hereby instructs such counsel to
deliver such opinions to the Lenders and the Administrative Agent).

(c) Corporate Documents. Such documents and certificates as the Administrative
Agent, any Lead Arranger or their counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the borrowings hereunder by the Company, and the Guarantee of the Guaranteed
Obligations by the Company, each of which shall be reasonably satisfactory to
the Lead Arrangers in form and substance.

(d) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the Chief Executive Officer or Chief Financial Officer or another senior
financial officer of the Company, in the form of Exhibit C.

(e) Patriot Act; Beneficial Ownership Regulation. (i) The Administrative Agent
shall have received, at least five (5) days prior to the Effective Date, all
documentation and other information regarding the Company reasonably requested
that is required by applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent requested in
writing of the Company at least ten (10) days prior to the Effective Date and
(ii) to the extent the Company qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five (5) days prior to the Effective
Date, any Lender that has requested, in a written notice to the Company at least
ten (10) days prior to the Effective Date, a Beneficial Ownership Certification
in relation to the Company shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(e) shall be deemed to be satisfied).

(f) Other Documents. Such other documents as the Administrative Agent may
reasonably request.

The effectiveness of the obligations of the Lenders to make Loans hereunder
shall also be subject to the conditions precedent that:

(i) No Material Adverse Change. The Administrative Agent shall have received a
certificate from a senior financial officer of the Company that the
representation and warranty set forth in the last sentence of Section 3.02 is
true and correct in all respects.

(ii) Fees. The Company shall have paid such fees as it shall have agreed to pay
to any Lender or the Administrative Agent in connection herewith, including the
reasonable fees and expenses of Latham & Watkins LLP, special New York counsel
to JPMCB, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the Loans hereunder (to the extent that
statements for such fees and expenses have been delivered to the Company).

The Administrative Agent shall notify in writing the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

 

61



--------------------------------------------------------------------------------

SECTION 5.02 Initial Loan to any Approved Borrower. The obligations of the
Lenders to make Loans hereunder to any Approved Borrower shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 9.02):

(a) Designation Letter. A Designation Letter, duly executed by such Approved
Borrower and the Company.

(b) Opinion of Counsel to Approved Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders) of counsel for such
Approved Borrower, in form and substance satisfactory to the Administrative
Agent.

(c) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of such Approved Borrower, the authorization of the
borrowings hereunder by such Approved Borrower and of the guarantee of the
obligations of the Approved Borrower hereunder by the Company, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Financial Statements. The financial statements of such Approved Borrower
required pursuant to the fourth paragraph of such Approved Borrower’s
Designation Letter.

(e) Other Documents. Such other documents as the Administrative Agent or any
Applicable Lender may reasonably request.

SECTION 5.03 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) the representations and warranties of the Company in Part A of Article III
(other than Section 3.03 and the last sentence of Section 3.02) shall be true
and correct in all material respects or in all respects if the applicable
representation or warranty is qualified by material adverse effect or other
materiality qualifiers on and as of the date of such Borrowing;

(b) in the case of any Borrowing by an Approved Borrower, the representations
and warranties of such Approved Borrower in Part B of Article III shall be true
and correct in all material respects or in all respects if the applicable
representation or warranty is qualified by material adverse effect or other
materiality qualifiers on and as of the date of such Borrowing; and

(c) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and the respective Borrower on the date thereof as to the matters
specified in the preceding sentence.

ARTICLE VI

COVENANTS OF THE COMPANY

The Company agrees that, so long as any of the Commitments are in effect and
until payment in full of all Loans hereunder, all accrued interest thereon and
all other amounts due and payable by any Obligor hereunder:

 

62



--------------------------------------------------------------------------------

Part A. Affirmative Covenants.

SECTION 6.01 Financial Statements. The Company shall deliver to the
Administrative Agent on behalf of the Lenders (and upon receipt thereof the
Administrative Agent shall promptly deliver to the Lenders):

(a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
statements of earnings and cash flow of the Company and its Consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of a senior
financial officer of the Company which certificate shall state that said
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Company and its
Consolidated Subsidiaries on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, consolidated statements of earnings, cash flows and
common shareholders’ equity of the Company and its Consolidated Subsidiaries for
such year and the related consolidated balance sheet as at the end of such year,
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding fiscal year, and accompanied by an unqualified opinion
thereon of Deloitte & Touche LLP or any other independent certified public
accountants of recognized national standing, which opinion shall state that said
consolidated financial statements fairly present, in all material respects, the
consolidated financial condition and results of operations and cash flows of the
Company and its Consolidated Subsidiaries as at the end of, and for, such fiscal
year;

(c) promptly upon their becoming available, notices of the filing of all regular
periodic reports which the Company shall have filed with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed, provided that, where any such mailed copies shall also have been filed
with the Securities and Exchange Commission, the requirements of this paragraph
shall be satisfied by the posting of such filings as contemplated below in the
last paragraph of this Section 6.01;

(e) promptly after the Company knows or has reason to know that any Default has
occurred, a notice of such Default describing the same in reasonable detail and,
together with such notice or as soon thereafter as possible, a description of
the action that the Company has taken and proposes to take with respect thereto;

(f) as soon as available and in any event within 100 days after the end of each
fiscal year of each Approved Borrower but only to the extent prepared by the
Company or such Approved Borrower, statements of earnings, cash flow and common
shareholders’ equity (if any) of such Approved Borrower for such year and the
related balance sheet as at the end of such year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year,
accompanied by a certificate of a senior financial officer of the Company, which
certificate shall state that said financial statements fairly present the
financial condition and results of operations of such Approved Borrower in
accordance with generally accepted accounting principles, consistently applied,
as at the end of, and for, such fiscal year;

 

63



--------------------------------------------------------------------------------

(g) prompt written notice to the Administrative Agent and each of the Lenders
upon any officer of the Company becoming aware of any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and

(h) from time to time (x) such other information regarding the business, affairs
or financial condition of the Company or any of its Material Subsidiaries
(including any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as the Administrative Agent may reasonably
request (on its own behalf or on behalf of any Lender) and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation.

The Company will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of a senior financial officer of the Company (i) to the effect that
no Default has occurred and is continuing (or, if any Default has occurred and
is continuing, describing the same in reasonable detail and describing the
action that the Company has taken and proposes to take with respect thereto) and
(ii) setting forth in reasonable detail the computations necessary to determine
whether the Company is in compliance with Sections 6.08 and 6.09 as of the end
of the respective quarterly fiscal period or fiscal year.

Information required to be delivered pursuant to this Section 6.01 (other than
the certificate described in the preceding paragraph) shall be deemed to have
been delivered in accordance with this Section 6.01 on the date on which such
information has been posted (i) on the Company’s website on the Internet,
(ii) at www.sec.gov or (iii) at another website identified by the Company in a
notice to the Administrative Agent and accessible by the Lenders without charge.

SECTION 6.02 Litigation. The Company will promptly give to the Administrative
Agent (and upon receipt thereof the Administrative Agent shall promptly give to
the Lenders) notice of all legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Company or any of its Material Subsidiaries, except any proceeding which
would not reasonably be expected to result in a Material Adverse Effect.
Information required to be delivered pursuant to this Section 6.02 shall be
deemed to have been delivered in accordance with this Section 6.02 on the date
on which such information has been posted (i) on the Company’s website on the
Internet, (ii) at www.sec.gov, or (iii) at another website identified by the
Company in a notice to the Administrative Agent and accessible by the Lenders
without charge.

SECTION 6.03 Corporate Existence, Etc.

(a) The Company will, and will cause each of its Material Subsidiaries to:
preserve and maintain its legal existence and all of its material rights,
privileges and franchises (provided that nothing in this Section 6.03 shall
prohibit any transaction expressly permitted under Section 6.06); comply in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority if failure to comply with
such requirements would reasonably be expected to result in a Material Adverse
Effect; pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its property prior
to the date on which material penalties attach thereto, except for (i) any such
tax, assessment, charge or levy the payment of which is being contested in good
faith and by proper proceedings and against which adequate reserves are being
maintained or (ii) where the failure to so pay, discharge or otherwise satisfy
such tax, assessment, charge or levy would not reasonably be expected to result
in a Material Adverse Effect; maintain all of its properties used or useful in
its business in good working order and condition, ordinary wear and tear
excepted; provided, however, that the Company or any Subsidiary of the Company
may discontinue the

 

64



--------------------------------------------------------------------------------

maintenance of a property if such discontinuance is, in the opinion of the
Company, desirable in the conduct of its business and is not likely to have a
Material Adverse Effect; keep proper books of record and account in which
entries are made of all dealings and transactions in relation to its business
and activities; and upon reasonable advance notice, permit representatives of
any Lender or the Administrative Agent, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect its
properties, and to discuss its business and affairs with its officers, all to
the extent reasonably requested by such Lender or the Administrative Agent.

(b) The Company will, and will cause each of its Material Subsidiaries to,
(a) comply with all applicable Environmental Laws and obtain and comply with all
Permits required by applicable Environmental Laws; and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial and other
corrective actions as required under any Environmental Laws unless being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect thereto in accordance with GAAP, except in each
case where failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

(c) The Company will conduct its business in material compliance with
Anti-corruption Laws and Sanctions and will be subject to, and will cause each
Borrower to be subject to, policies and procedures instituted and maintained by
the Company designed to promote and achieve compliance with such laws.

SECTION 6.04 Insurance. The Company will maintain, and will cause each of its
Subsidiaries to maintain, insurance underwritten by financially sound and
reputable insurers, or self-insurance (in accordance with normal industry
practice) in such amounts and against such risks as ordinarily is carried or
maintained by owners of like businesses and properties in similar circumstances.

SECTION 6.05 Use of Proceeds. The Company will, and will cause each Approved
Borrower to, use the proceeds of the Loans made to it hereunder solely for its
general corporate purposes (in compliance with all applicable legal and
regulatory requirements), including acquisition financing; provided that neither
the Administrative Agent nor any Lender shall have any responsibility as to the
use of any of such proceeds.

Part B. Negative Covenants.

SECTION 6.06 Prohibition of Fundamental Changes. The Company will not, nor will
it permit any of its Material Subsidiaries to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Company will not, and
will not permit any of its Material Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business or assets of the Company
and its Material Subsidiaries (taken as a whole), whether now owned or hereafter
acquired (excluding any inventory or other assets sold or disposed of in the
ordinary course of business). Notwithstanding the foregoing provisions of this
Section 6.06:

(a) any Subsidiary of the Company may be merged or consolidated with or into:
(i) the Company if the Company shall be the continuing or surviving corporation
or (ii) any other Subsidiary;

(b) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or any other Subsidiary of the Company;

 

65



--------------------------------------------------------------------------------

(c) any Subsidiary of the Company may merge or consolidate with any other Person
if the surviving Person is a Subsidiary of the Company; and

(d) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders.

SECTION 6.07 Limitation on Liens. The Company will not, nor will it permit any
of its Material Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:

(a) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Company or any of its Material Subsidiaries,
as the case may be, in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

(c) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Material Subsidiaries;

(f) Liens on assets of Persons that become Subsidiaries of the Company after the
date of this Agreement, provided that such Liens are in existence at the time
the respective Persons become Subsidiaries of the Company and were not created
in anticipation thereof;

(g) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Company or any of its
Material Subsidiaries, each of which Liens either (A) existed on such property
before the time of its acquisition and was not created in anticipation thereof,
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of the respective property; provided in the case of clause
(B) that such Lien attaches to such asset within 270 days after the acquisition
or completion of construction and commencement of full operations thereof;
provided further that no such Lien shall extend to or cover any property of the
Company or such Material Subsidiary other than the respective property so
acquired and improvements thereon;

(h) Liens on assets consisting of a capital project and rights related thereto
(“Project Assets”) securing Indebtedness incurred to finance the acquisition,
construction or development of such Project

 

66



--------------------------------------------------------------------------------

Assets; provided that (x) such Indebtedness is non-recourse to any other assets;
(y) the aggregate principal amount of Indebtedness secured by Liens permitted by
this paragraph (h) may at no time exceed $200,000,000 and (z) such Liens attach
to such Project Assets within two years after the initial acquisition or
completion of construction or development of such Project Assets;

(i) Liens upon real and/or personal property of the Company or any Material
Subsidiary of the Company in favor of the United States of America or any State
thereof, any department, agency or instrumentality or political subdivision of
the United States of America or any State thereof, or any bonding authority
(including any authority established for the issuance of industrial revenue
bonds or similar instruments) to secure partial, progress, or advance or other
payments pursuant to any contract or statute or to secure Indebtedness
(including, but not limited to, industrial revenue bonds and similar
instruments) incurred for the purpose of refinancing all or any part of the
purchase price or cost of constructing or improving such property;

(j) Liens on (i) accounts receivable and related contract rights, letters of
credit, accounts and similar assets arising in connection with any
securitization transaction, and (ii) promissory notes, regulatory and any other
related assets in connection with any financing transaction, in each case
whether denominated as sales or borrowings;

(k) Liens granted to provide security in substitution for collateral presently
securing existing Indebtedness, so long as such substitute collateral does not
cover any property other than the property securing such existing Indebtedness;

(l) Liens securing judgments up to $200,000,000 for the payment of money in an
amount not resulting (whether immediately or with the passage of time) in an
Event of Default under subsection (h) of Article VII;

(m) Liens in existence on the date hereof and listed on Schedule IV;

(n) additional Liens upon property, assets or revenues created after the date
hereof, provided that the aggregate outstanding Indebtedness secured thereby and
incurred on and after the date hereof shall not at any time exceed 10% of
Tangible Assets; and

(o) any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property);

and provided further that the sale, mortgage or other transfer of timber in
connection with an arrangement under which the Company or any of its
Subsidiaries is obligated to cut such timber (or any portion thereof) in order
to provide the transferee with a specified amount of money (however determined)
shall not be deemed to create Indebtedness secured by a Lien hereunder.

SECTION 6.08 Total Debt to Total Capital Ratio. The Company will not at any time
permit the ratio of Total Debt to Total Capital to exceed 0.60 to 1.

SECTION 6.09 Minimum Consolidated Net Worth. The Company will not at any time
permit Consolidated Net Worth to be less than $9,000,000,000.

ARTICLE VII

EVENTS OF DEFAULT

 

67



--------------------------------------------------------------------------------

If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing:

(a) Any Borrower shall default in the payment when due of any principal of any
Loan; or any Borrower shall default in the payment when due of any interest on
any Loan or any other amount payable by it hereunder and such default shall
continue unremedied for five or more Business Days; or

(b) Any event specified in any note, agreement, indenture or other document
evidencing or relating to any Indebtedness (other than (i) Indebtedness
hereunder, (ii) Project Indebtedness, or (iii) Indebtedness owed by any Material
Subsidiary to the Company) of the Company or any of its Material Subsidiaries
aggregating $200,000,000 or more shall occur, if the effect of such event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity (an “Acceleration”), and such time
shall have lapsed and, if any notice (a “Default Notice) shall be required to
commence a grace period or declare the occurrence of any event of default before
notice of Acceleration may be delivered, such Default Notice shall have been
given; or

(c) Any representation, warranty or certification made or deemed made herein or
in any Designation Letter (or in any modification or supplement hereto or
thereto) by any Obligor, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof or of any Designation
Letter (or thereof), shall prove to have been false or misleading in any
material respect as of the time made or furnished; or

(d) The Company shall default in the performance of any of its obligations under
any of Sections 6.01(e), 6.06, 6.07, 6.08 or 6.09; or any Obligor shall default
in the performance of any of its other obligations in this Agreement and such
default shall continue unremedied for a period of thirty days after notice
thereof to such Obligor (through notification to the Company) by the
Administrative Agent or any Lender (through the Administrative Agent); or

(e) The Company or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

(f) The Company or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Company or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Company or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Company or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and

 

68



--------------------------------------------------------------------------------

in effect, for a period of 90 or more days; or an order for relief against the
Company or such Material Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or

(h) A final judgment or judgments for the payment of money in excess of
$200,000,000 in the aggregate shall be rendered by a court or courts against the
Company and/or any of its Material Subsidiaries and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof and the Company or the relevant Material Subsidiary shall not, within
said period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

(i) An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; or

(j) Any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act it being agreed that an employee of the Company or any
Consolidated Subsidiary for whom shares are held under an employee stock
ownership, employee retirement, employee savings or similar plan and whose
shares are voted in accordance with the instructions of such employee shall not
be a member of a group of persons within the meaning of said Section 13 or 14
solely because such employee’s shares are held by a trustee under said plan)
shall acquire, directly or indirectly, beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities Exchange Commission under the
Exchange Act, as amended) of 35% or more of the outstanding shares of stock of
the Company having by the terms thereof ordinary voting power to elect (whether
immediately or ultimately) a majority of the board of directors of the Company
(irrespective of whether or not at the time stock of any other class or classes
of stock of the Company shall have or might have voting power by reason of the
happening of any contingency); or

(k) During any period of 24 consecutive calendar months, a majority of the board
of directors of the Company shall no longer be composed of individuals (i) who
were members of said board of directors on the first day of such period or
(ii) whose election or nomination to said board of directors was approved by
individuals referred to in clause (j) above constituting at the time of such
election or nomination at least a majority of said board of directors; or

(l) Any “Change of Control Triggering Event” (as defined in the Supplemental
Indenture dated as of June 10, 2019 between the Company and The Bank of the New
York Mellon Trust Company, N.A. (as successor to The Bank of New York Mellon
(formerly known as The Bank of New York)), as trustee, as such Supplemental
Indenture is in effect on such date) shall occur; or

(m) Article IV of this Agreement shall at any time and for any reason be
declared by a court of competent jurisdiction to be null and void, or the
Company shall repudiate or deny any portion of its liability or obligation for
the obligations of any Approved Borrower hereunder or any of the Guaranteed
Obligations;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VII with respect to any Obligor, (a) the
Administrative Agent may and, upon request of Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time, shall, by
notice to the Company, cancel the Commitments and they shall thereupon
terminate, and (b) the Administrative Agent may and, upon request of Lenders
holding more than 50% of the aggregate unpaid principal amount of the Loans
(including Competitive Loans) shall, by notice to the Company, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Obligors hereunder (including any amounts
payable under Section 2.14) to be forthwith due and payable,

 

69



--------------------------------------------------------------------------------

whereupon such amounts shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by each Obligor; and (2) in the case of the occurrence of an
Event of Default referred to in clause (f) or (g) of this Article VII with
respect to any Obligor, the Commitments shall automatically be canceled and the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Obligors hereunder (including any amounts
payable under Section 2.14) shall automatically become immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by each Obligor.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein);
provided that the Administrative Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose the
Administrative Agent to liability or that is contrary to this Agreement or
applicable Requirements of Law, and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein) or in
the absence of its own gross negligence or willful misconduct as determined by a
final nonappealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

70



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right to
appoint a successor, subject to the consent of the Company (which consent shall
not be unreasonably withheld or delayed), provided that the Company’s consent
shall not be required if an Event of Default has occurred and is continuing. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent shall,
on behalf of the Lenders, appoint a successor Administrative Agent, subject to
the consent of the Company (which consent shall not be unreasonably withheld or
delayed), provided that the Company’s consent shall not be required if an Event
of Default has occurred and is continuing. If the Administrative Agent notifies
the Company that no Person has accepted such appointment, then such resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (e)(ii) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Company and such Person remove such Person as Administrative
Agent and, subject to the consent of the Company (which consent shall not be
unreasonably withheld or delayed), provided that the Company’s consent shall not
be required if an Event of Default has occurred and is continuing, appoint a
successor. If no such successor shall have been so appointed and shall have
accepted such appointment within 30 days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) or removed Administrative Agent and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article VIII and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

71



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

None of the Lenders or their Affiliates, if any, identified in this Agreement as
a Lead Arranger or Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lead Arrangers, the Syndication Agent or such Lenders
shall have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgments with respect to the relevant
Lenders and their Affiliates in their respective capacities as Lead Arrangers or
Syndication Agent, as applicable, as it makes with respect to the Administrative
Agent in the preceding paragraph.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Company or to any Borrower at Office of the Treasurer,
International Paper Company, 6400 Poplar Avenue, Memphis, TN 38197 (Telecopy No.
(901) 214-1218; Telephone No. (901) 419-4740); with a copy to the Office of the
General Counsel, 6400 Poplar Avenue, Memphis, TN 38197 (Telecopy No. (901)
214-0647; Telephone No. (901) 419-3817);

(ii) if to the Administrative Agent, to JPMCB, Loan and Agency Services – 500
Stanton Christiana Road, NCC5, Floor 1, Newark, Delaware 19713, Attention of
Matt Guarino (matt.guarino@jpmorgan.com); and

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Company and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt; provided, if any notice or other communication is
received after a recipient’s normal

 

72



--------------------------------------------------------------------------------

business hours, such notice or other communication shall be deemed received upon
the opening of the next Business Day. Each Approved Borrower hereby agrees that
any notice or other communication provided for herein to be given by or to such
Approved Borrower may be given by or to the Company on behalf of such Approved
Borrower in the manner specified above and neither the Administrative Agent nor
any Lender shall be required to accept as effective any notice or other
communication purporting to have been issued directly by an Approved Borrower
(and not by the Company on behalf of such Approved Borrower).

Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Approved Electronic Platforms pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Company may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

(b) Posting of Communications.

(i) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and each of the Borrowers acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and each
of the Borrowers hereby approves distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

(iii) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD
ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY

 

73



--------------------------------------------------------------------------------

BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM, OTHER THAN DIRECT
ACTUAL DAMAGES ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
APPLICABLE PARTY (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL
AND NONAPPEALABLE JUDGMENT).

(iv) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(v) Subject to Section 9.12, each of the Lenders and each of the Borrowers
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

(vi) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

(c) Public/Private. Each Obligor hereby authorizes the Administrative Agent to
distribute (i) to Private Siders all Communications and (ii) to Public Siders
such Communications and only such Communications that the Company clearly
identifies in writing as being available for communication to Public Siders
(“Public Sider Communications”). The Company represents and warrants that no
Public Sider Communication contains or will contain any MNPI. “Private Siders”
means Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” means Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to the Company or its Affiliates’
securities or loans. “MNPI” means material non-public information (within the
meaning of United States federal securities laws) with respect to the Company,
its Affiliates and any of their respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Each Lender confirms that it has developed procedures to
ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will designate at least one individual to receive Private Sider Communications
on its behalf in compliance with its procedures and applicable law and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from

 

74



--------------------------------------------------------------------------------

time to time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Sider Communications may be sent by electronic
transmission.

Each Lender that elects not to be given access to Private Sider Communications
does so voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Sider
Communications that such electing Lender does not have, and takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Sider Communications.

SECTION 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Subject to Section 2.12(b), (c) and (d), neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by (x) each Borrower and
(y) the Required Lenders or the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,

(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder, or reductions of Commitments, shall be applied as among
the Lenders or Types or Classes of Loans, without the written consent of each
Lender affected thereby, or

(v) change any of the provisions of this Section 9.02 or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder or release or limit the Company’s obligations (including, without
limitation, those obligations under Article IV hereof) in respect of any
Approved Borrower, without the written consent of each Lender;

 

75



--------------------------------------------------------------------------------

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement with the Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.

SECTION 9.03 Expenses; Limitation of Liability; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arrangers and their
respective Affiliates, including the reasonable fees, charges and disbursements
of one primary counsel (in addition to one local counsel per jurisdiction) for
the Administrative Agent and the Lead Arrangers, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement or any proposed or
effective amendments, modifications or waivers of the provisions hereof (whether
or not the transactions contemplated hereby or thereby shall be consummated) and
(ii) all out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Lead Arrangers or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 9.03, or in connection
with the Loans made hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all Liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, under or from any property or facility owned or operated by
the Company or any of its Subsidiaries, or any liability arising under any
Environmental Law related in any way to the Company or any of its Subsidiaries,
or (iv) any actual or prospective Proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such Liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent and the Lead
Arrangers under paragraph (a) or (b) of this Section 9.03, each Lender severally
agrees to pay to the Administrative Agent and the Lead Arrangers such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that

 

76



--------------------------------------------------------------------------------

the Company’s failure to pay any such amount shall not relieve the Borrowers of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent and the Lead
Arrangers, as applicable, in their respective capacities as such.

(d) Waiver of Consequential Damages Etc. To the extent permitted by applicable
law, no Obligor shall assert, and hereby waives, any claim against any of the
Administrative Agent, any Lead Arranger and any Lender, and any Related Party of
any of the foregoing Persons (each such Person being called a “Lender-Related
Person”) (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
of direct or actual damages that have resulted from the willful misconduct, bad
faith or gross negligence of such Lender-Related Person (as determined by a
court of competent jurisdiction in a final and nonappealable judgment), or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Successors Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) no Obligor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior consent of
each Lender (and any attempted assignment or transfer by any Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, the Lead Arrangers,
Participants (to the extent provided in paragraph (c) of this Section 9.04) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Lead Arrangers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent of:

(A) the Company (such consent not to be unreasonably withheld; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof), provided that no
consent of the Company shall be required for an assignment to a Lender or, if an
Event of Default referred to in clause (a), (e), (f) or (g) of Article VII has
occurred and is continuing, any other assignee; and

(B) the Administrative Agent (such consent not to be unreasonably withheld).

 

77



--------------------------------------------------------------------------------

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate (or Approved
Fund) of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing,

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
in addition to any rights and obligations theretofore held by it as a Lender,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of and subject to the obligations of Sections 2.13, 2.14, 2.15, 2.16,
9.03 and 9.12). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph (b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Obligors, shall maintain at one of its offices
in The City of New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount and stated interest of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Obligors,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Obligors and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

78



--------------------------------------------------------------------------------

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(ii)(C) of this Section 9.04 and any written
consent to such assignment required by paragraph (b)(i) of this Section 9.04,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the Company
or the Administrative Agent sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Obligors, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b), that affects such Participant. Subject to paragraph (c)(ii) of
this Section 9.04, the Company agrees that each Participant shall be entitled to
the benefits of and subject to the obligations under Sections 2.13, 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 9.04; provided that such
Participant agrees to be subject to the provisions of Sections 2.17 and 2.18 as
if it were an assignee under paragraph (b) of this Section 9.04. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.18(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(d) as though it were a Lender. Notwithstanding anything in this
paragraph to the contrary, any bank that is a member of the Farm Credit System
that (a) has purchased a participation from CoBank in the minimum amount of
$5,000,000 on or after the Effective Date, (b) is, by written notice to the
Company and the Administrative Agent (“Voting Participant Notification”),
designated by CoBank as being entitled to be accorded the rights of a voting
participant hereunder (any bank that is a member of the Farm Credit System so
designated being called a “Voting Participant”) and (c) receives prior written
consent of the Company and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of CoBank shall be
correspondingly reduced), on a dollar-for-dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of assignee as set forth in Exhibit A hereto and (ii) state the Dollar
amount of the participation purchased. Notwithstanding the foregoing, each of
the following members of the Farm Credit System shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Company and the Administrative Agent: (i) 1st Farm Credit
Services, FLCA, (ii) American AgCredit, FLCA, (iii)

 

79



--------------------------------------------------------------------------------

AgFirst Farm Credit Bank, (iv) United FCS, FLCA dba FCS Commercial Finance
Group, (v) Farm Credit West, FLCA, (vi) Farm Credit Bank of Texas, (vii) Farm
Credit Mid-America, FLCA, (viii) Farm Credit of New Mexico, FLCA, a wholly owned
subsidiary of Farm Credit of New Mexico, ACA, (ix) Farm Credit Services of
America, FLCA and (x) Northwest Farm Credit Services, FLCA. The Company and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
shall not be entitled to the benefits of Section 2.15 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Obligors, to comply with Section 2.15(e) as
though it were a Lender (it being understood that the documentation required
under Section 2.15 shall be delivered to the participating Lender). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any this Agreement) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the United
States Treasury Regulations (or, in each case, an amended or successor version).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section 9.04 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by any Obligor herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.13, 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

80



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of (x) this Agreement, (y) any other Loan Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 9.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf, or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf, or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided, that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of any Borrower
without further verification thereof and without any obligation to review the
appearance or form of any such Electronic Signature and (ii) upon the request of
the Administrative Agent or any Lender, any Electronic Signature shall be
followed by a manually executed counterpart. Without limiting the generality of
the foregoing, the Borrowers hereby (i) agree that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders, the Borrowers, Electronic Signatures transmitted by
telecopy, emailed pdf, or any other electronic means that reproduces an image of
an actual executed signature page and/or any electronic images of this
Agreement, any other Loan Document and/or any Ancillary Document shall have the
same legal effect, validity and enforceability as any paper original, (ii) agree
that the Administrative Agent and each of the Lenders may, at its option, create
one or more copies of this Agreement, any other Loan Document and/or any
Ancillary Document in the form of an imaged electronic record in any format,
which shall be deemed created in the ordinary course of such Person’s business,
and destroy the original paper document (and all such electronic records shall
be considered an original for all purposes and shall have the same legal effect,
validity and enforceability as a paper record), (iii) waives any argument,
defense or right to contest the legal effect, validity or enforceability of this
Agreement, any other Loan Document and/or any Ancillary Document based solely on
the lack of paper original copies of this Agreement, such other Loan Document
and/or such Ancillary Document, respectively, including with respect to any
signature pages thereto and (iv) waives any claim against any Lender-Related
Person for any Liabilities arising solely from the Administrative Agent’s and/or
any Lender’s reliance on or use of Electronic Signatures and/or transmissions by
telecopy, emailed pdf, or any other electronic means that reproduces an image of
an actual executed signature page, including any

 

81



--------------------------------------------------------------------------------

Liabilities arising as a result of the failure of any Borrower to use any
available security measures in connection with the execution, delivery or
transmission of any Electronic Signature.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Obligor against any of and all the obligations of
such Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and each Designation Letter shall be construed
in accordance with and governed by the law of the State of New York.

(b) Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York, Borough of Manhattan (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them; provided
that nothing in this Agreement shall be deemed or operate to preclude (i) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (ii) if all such New York Courts
decline jurisdiction over any Person, or decline (or in the case of the Federal
District Court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction and (iii) in the event a legal action or
proceeding is brought against any party hereto or involving any of its assets or
property in another court (without any collusive assistance by such party or any
of its Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Section 9.09(b)(i) would otherwise
require to be asserted in a legal proceeding in a New York Court) in any such
action or proceeding;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

 

82



--------------------------------------------------------------------------------

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 9.01(a) or at such other address of which the
Administrative Agent, any such Lender and the Company shall have been notified
pursuant thereto (and for such purpose, each Approved Borrower hereby
irrevocably appoints the Company as its authorized agent to accept such service
of process in New York with respect to this Agreement and its Designation
Letter); and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to Section 9.09(b)(i)
above) shall limit the right to sue in any other jurisdiction.

SECTION 9.10 Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Obligor acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Company or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and each Obligor hereby authorizes each Lender to
share any information delivered to such Lender by the Company and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this
Section 9.12 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority or self-regulatory body (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this

 

83



--------------------------------------------------------------------------------

Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this paragraph, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (vii) subject to an agreement
containing provisions substantially the same as those of this paragraph, to any
credit insurance provider relating to any Borrower and its obligations under
this Agreement, (viii) with the consent of the Company or (ix) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this paragraph or (B) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Company. For
the purposes of this paragraph, “Information” means all information received
from any Obligor relating to the Company or any of its Subsidiaries (or their
business) or obtained by the Administrative Agent or any Lender from a review of
the books and records of the Company or any of its Subsidiaries, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by such Obligor; provided that, in
the case of information received from an Obligor after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(b)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13 European Monetary Union.

(a) Definitions. As used herein, the following terms shall have the following
meanings:

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.

 

84



--------------------------------------------------------------------------------

“Euros” means the single currency of Participating Member States of the European
Union, which shall be a Foreign Currency under this Agreement.

“National Currency” means the Currency, other than the Euro, of a Participating
Member State.

“Participating Member State” means each state so described in any EMU
Legislation.

“Target Operating Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system (if any)
reasonably determined by the Administrative Agent to be a suitable replacement)
for the settlement of payments in Euros is open for the settlement of payments
in Euros.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

(b) Effectiveness of Provisions. The provisions of paragraphs (c) through (h) of
this Section 9.13 shall be effective on the date hereof, provided that, if and
to the extent that any such provision relates to any state (or the Currency of
such state) that is not a Participating Member State on the date hereof, such
provision shall become effective in relation to such state (and such Currency)
at and from the date on which such state becomes a Participating Member State.

(c) Redenomination and Alternative Currencies. Each obligation under this
Agreement of a party to this Agreement which has been denominated in the
National Currency of a state that is not a Participating Member State on the
date hereof shall, effective upon the date on which such state becomes a
Participating Member State, be redenominated in Euros in accordance with EMU
Legislation; provided that, if and to the extent that any EMU Legislation
provides that an amount denominated either in Euros or in the National Currency
of a Participating Member State and payable within the Participating Member
State by crediting an account of the creditor can be paid by the debtor either
in Euros or in such National Currency, any party to this Agreement shall be
entitled to pay or repay any such amount either in Euros or in such National
Currency.

(d) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in Euros or in a National Currency, the Administrative
Agent shall not be liable to any Borrower or any of the Lenders in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by the
Administrative Agent if the Administrative Agent shall have taken all relevant
steps to achieve, on the date required by this Agreement, the payment of such
amount in immediately available, freely transferable, cleared funds (in Euros or
in such National Currency, as the case may be) to the account of any Lender in
the Principal Financial Center in the Participating Member State which such
Borrower or such Lender, as the case may be, shall have specified for such
purpose. For the purposes of this paragraph, “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time determine for the purpose of clearing or settling payments in
Euros or such National Currency.

(e) Certain Rate Determinations. For the purposes of determining the date on
which the Eurocurrency Rate is determined under this Agreement for the Interest
Period for any Borrowing denominated in Euros (or in any National Currency),
references in this Agreement to Business Days shall be deemed to be references
to Target Operating Days.

 

85



--------------------------------------------------------------------------------

(f) Basis of Accrual. If the basis of accrual of interest or fees expressed in
this Agreement with respect to the Currency of any state that becomes a
Participating Member State shall be inconsistent with any convention or practice
in the interbank market for the basis of accrual of interest or fees in respect
of the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
Currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

(g) Rounding. Without prejudice and in addition to any method of conversion or
rounding prescribed by the EMU Legislation, each reference in this Agreement to
a minimum amount, or to a multiple of a specified amount, in a National Currency
to be paid to or by the Administrative Agent shall be replaced by a reference to
such reasonably comparable and convenient amount, or to a multiple of such
reasonably comparable and convenient amount, in Euros as the Administrative
Agent may from time to time reasonably specify.

(h) Other Consequential Changes. Without prejudice to the respective liabilities
of any Borrower to the Lenders and the Lenders to any Borrower under or pursuant
to this Agreement, except as expressly provided in this Section 9.13, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction of or
changeover to the Euro in Participating Member States.

SECTION 9.14 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Obligors under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of any Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder (in
this Section 9.14 called an “Entitled Person”) shall, notwithstanding the rate
of exchange actually applied in rendering such judgment, be discharged only to
the extent that on the Business Day following receipt by such Entitled Person of
any sum adjudged to be due hereunder in the Second Currency such Entitled Person
may in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and such Obligor hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.

SECTION 9.15 USA PATRIOT Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notify each Obligor that pursuant to the “know your customer” regulations and
the requirements of the Patriot Act and the Beneficial Ownership Regulation,
they are required to obtain, verify and record information that identifies

 

86



--------------------------------------------------------------------------------

each Obligor, which information includes the name, address and tax
identification number (and other identifying information in the event this
information is insufficient to complete verification) that will allow such
Lender or the Administrative Agent, as applicable, to verify the identity of
each Obligor. This information must be delivered to the Lenders and the
Administrative Agent no later than five days prior to the Effective Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the Patriot Act and the Beneficial Ownership Regulation and is
effective as to the Lenders and the Administrative Agent.

SECTION 9.16 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.16 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.17 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary herein, each party hereto
acknowledges that any liability of any party hereto that is an Affected
Financial Institution arising hereunder, to the extent such liability is
unsecured (all such liabilities, other than any Excluded Liability, the “Covered
Liabilities”), may be subject to Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of Write-Down and Conversion Powers by the applicable
Resolution Authority to any Covered Liability arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such Covered Liability, including,
if applicable:

(i) a reduction in full or in part or cancellation of any such Covered
Liability;

(ii) a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement; or

(iii) the variation of the terms of such Covered Liability in connection with
the exercise of Write-Down and Conversion Powers of the applicable Resolution
Authority.

Notwithstanding anything to the contrary herein, nothing contained in this
Section 9.17 shall modify or otherwise alter the rights or obligations under
this Agreement with respect to any liability that is not a Covered Liability.

 

87



--------------------------------------------------------------------------------

SECTION 9.18 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 9.19 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that at least one of the following is and will be
true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional

 

88



--------------------------------------------------------------------------------

Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Lead Arrangers or any of their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers, that none of the Administrative Agent, or the Lead Arrangers or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).

(c) The Administrative Agent and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, commitment fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

[Signature Pages Follow]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERNATIONAL PAPER COMPANY,

as the Company

By   /s/ Errol A. Harris  

Name: Errol A. Harris

 

Title:   Vice President and Treasurer

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and individually as a Lender

By:

  /s/ Peter S. Predun  

Name:  Peter S. Predun

 

Title:    Executive Director

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Syndication Agent and individually as a Lender

By:

  /s/ Susan M. Olsen  

Name:  Susan M. Olsen

 

Title:    Vice President

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

COBANK, ACB,

as a Lender

By:

  /s/ Matthew Brill  

Name:  Matthew Brill

 

Title:    Vice President

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:

  /s/ Erron Powers  

Name:  Erron Powers

 

Title:    Director

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:

  /s/ Rick Pace  

Name:  Rick Pace

 

Title:    Managing Director

 

By:

  /s/ Andrew-Sebastien Aschehoug  

Name:  Andrew-Sebastien Aschehoug

 

Title:    Director

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

By:

  /s/ Ming K. Chu  

Name: Ming K. Chu

 

ming.k.chu@db.com

 

Title:   Director

 

+1-212-250-5451

By:

  /s/ Annie Chung  

Name: Annie Chung

 

annie.chung@db.com

 

Title:   Director

 

+1-212-250-6375

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:

  /s/ Jun Ashley  

Name: Jun Ashley

 

Title:   Director

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

as a Lender

By:

  /s/ Brian Crowley  

Name: Brian Crowley

 

Title: Managing Director

By:

  /s/ Miriam Trautmann  

Name: Miriam Trautmann

 

Title: Senior Vice President

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

By:

  /s/ Gary Herzog  

Name: Gary Herzog

 

Title: Managing Director

By:

  /s/ Gordon Yip  

Name: Gordon Yip

 

Title: Director

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:

  /s/ Donna DeMagistris  

Name: Donna DeMagistris

 

Title: Executive Director

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:

  /s/ Michael J. Veinbergs  

Name: Michael J. Veinbergs

 

Title: Director

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:

  /s/ Rachael Dolinish  

Name: Rachael Dolinish

 

Title: Vice President

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:

  /s/ David Vishny  

Name: David Vishny

 

Title: Managing Director

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

DNB CAPITAL LLC,

as a Lender

By:

  /s/ Mita Zalavadia  

Name: Mita Zalavadia

 

Title: Assistant Vice President

By:

  /s/ Ahelia Singh  

Name: Ahelia Singh

 

Title: Assistant Vice President

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:

  /s/ Tracey Silverman  

Name: Tracey Silverman

 

Title: Senior Vice President

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY,

as a Lender

By:

  /s/ Kimberly R. Costa  

Name: Kimberly R. Costa

 

Title: Vice President

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:

  /s/ Steven L. Sawyer  

Name: Steven L. Sawyer

 

Title: Senior Vice President

 

[Signature Page to Amended and Restated 5-Year Credit Agreement – International
Paper Company]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended from
time to time, the “5-Year Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the 5-Year Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the 5-Year Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the 5-Year Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    ______________________________ 2.    Assignee:   
______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower:   
_______________________ 4.    Administrative Agent:    JPMorgan Chase Bank,
N.A., as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    The $1,500,000,000 Amended and Restated 5-Year Credit Agreement
dated as of October 16, 2020, between

 

1 

Select as applicable.



--------------------------------------------------------------------------------

      International Paper Company, the Lenders parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent 6.    Assigned Interest:   

 

Facility Assigned

   Aggregate Amount
of Commitment /
Loans for all
Lenders    Amount of
Commitment
/ Loans
Assigned    Percentage
Assigned of
Commitment
/ Loans2

Revolving Credit Commitments

   $    $    %

Competitive Loans


   $    $    %

Effective Date (herein, the “Effective Date”): _____________ ___, 20___ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:______________________________ Title: ASSIGNEE
[NAME OF ASSIGNEE] By:______________________________ Title: [Consented to and]3
Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By_________________________________

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

Title: [Consented to:]4 INTERNATIONAL PAPER COMPANY
By________________________________ Title:

 

 

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

$1,500,000,000 AMENDED AND RESTATED 5-YEAR CREDIT AGREEMENT DATED AS OF
OCTOBER 16, 2020

BETWEEN INTERNATIONAL PAPER COMPANY, CERTAIN LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
5-Year Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the 5-Year Credit Agreement, (iii) the
financial condition of each Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of the 5-Year Credit Agreement, (iv) any
requirements under applicable law for the Assignee to become a lender under the
5-Year Credit Agreement or to charge interest at the rate set forth therein from
time to time or (v) the performance or observance by each Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the 5-Year Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the 5-Year Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the 5-Year Credit Agreement and
under applicable law that are required to be satisfied by it in order to acquire
the Assigned Interest and become a Lender, (iii) from and after the Effective
Date, it shall be bound by the provisions of the 5-Year Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the 5-Year Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof (or
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 6.01(a) or (b), the most recent financial
statements referred to in Section 3.02), as applicable, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, any Lead
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and (vi) attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the 5-Year
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, any Lead Arranger, the Assignor or any other Lender or any of their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the 5-Year Credit Agreement, and (ii) it will
perform in



--------------------------------------------------------------------------------

accordance with their terms all of the obligations which by the terms of the
5-Year Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Officer’s Certificate]

INTERNATIONAL PAPER COMPANY

October 16, 2020

I, [________], [senior financial officer] of International Paper Company, a New
York corporation (the “Company”), pursuant to Section 5.01(d) of the Amended and
Restated 5-Year Credit Agreement (the “Agreement”) dated as of October 16, 2020,
between the Company, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Agreement), DO HEREBY
CERTIFY, in such capacity on behalf of the Company, as follows:

(a) the representations and warranties of the Company in Part A of Article III
of the Agreement [and the representations and warranties of [____________], as
an Approved Borrower, in Part B of Article III of the Agreement, in each case]5
are true and correct in all material respects or in all respects if the
applicable representation or warranty is qualified by material adverse effect or
other materiality qualifiers on and as of the date hereof, except in the case of
any such representation or warranty that expressly relates to an earlier date,
in which case such representation or warranty is true and correct in all
material respects or in all respects if the applicable representation or
warranty is qualified by material adverse effect or other materiality qualifiers
on and as of such earlier date; and

(b) no Default has occurred and is continuing.

[Signature Page Follows]

 

 

5 

To be inserted if an Approved Borrower shall make a Borrowing on the Effective
Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed on
its behalf by the undersigned on and as of the date first set forth above.

 

By:

     

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT D-1

[Form of Designation Letter]

[__________, ____]

 

To JPMorgan Chase Bank, N.A., as Administrative Agent party to the 5-Year Credit
Agreement
referred to below

Ladies and Gentlemen:

We make reference to the Amended and Restated 5-Year Credit Agreement (the
“5-Year Credit Agreement”) dated as of October 16, 2020, between International
Paper Company (the “Company”), the lenders named therein and JPMorgan Chase
Bank, N.A., as Administrative Agent. Terms defined in the 5-Year Credit
Agreement are used herein as defined therein.

Subject to the approval of the Administrative Agent and the Applicable Lenders
(to be evidenced by signing at the place below indicated and returning to the
Company the enclosed copy of this letter) the Company hereby designates
_________________ (the “Approved Borrower”), a Wholly Owned Consolidated
Subsidiary of the Company, a [corporation duly incorporated] under the laws of
[State/Country], as an Approved Borrower in accordance with Section 2.01(b) of
the 5-Year Credit Agreement until such designation is terminated in accordance
with said Section 2.01(b).

The Approved Borrower hereby accepts the above-designation and hereby expressly
and unconditionally accepts the obligations of a Borrower under the 5-Year
Credit Agreement, adheres to the 5-Year Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for purposes of the 5-Year Credit Agreement and
agrees to be bound by and to perform and comply with the terms and provision of
the 5-Year Credit Agreement applicable to it as if it had originally executed
the 5-Year Credit Agreement. The Approved Borrower hereby authorizes and
empowers the Company to act as its representative and attorney-in-fact for the
purposes of signing documents and giving and receiving notices (including
notices of borrowing under Article II of the 5-Year Credit Agreement) and other
communications in connection with the 5-Year Credit Agreement and the
transactions contemplated thereby and further agrees that the Administrative
Agent and the Lenders may conclusively rely on the foregoing authorization.

The Approved Borrower hereby submits with this Designation Letter, the
statements of earnings, cash flow and common shareholders’ equity (if any) of
the Approved Borrower for each of the most recently completed fiscal quarter and
the most recently completed fiscal year of the Approved Borrower and the related
balance sheets as at the end of such quarter and such year, respectively; and
the Company and the Approved Borrower each hereby certifies that the said
financial statements fairly present the financial condition and results of the
operations of such Approved Borrower in accordance with generally accepted
accounting principles, consistently applied, as at the end of, and for, such
quarter and such year, respectively.

The Company hereby represents and warrants to the Administrative Agent and the
Lenders that, before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Part A of Article III of the 5-Year
Credit Agreement (other than Section 3.03 and the last sentence of Section 3.02)
are true and correct in all material respects or in all respects if the
applicable representation



--------------------------------------------------------------------------------

or warranty is qualified by material adverse effect or other materiality
qualifiers on the date hereof as if made on and as of the date hereof and
(ii) no Default has occurred and is continuing.

The Approved Borrower hereby represents and warrants to the Administrative Agent
and the Lenders that, after giving effect to this Designation Letter, the
representations and warranties set forth in Part B of Article III of the 5-Year
Credit Agreement are true and correct in all material respects or in all
respects if the applicable representation or warranty is qualified by material
adverse effect or other materiality qualifiers on the date hereof.

The Approved Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Designation Letter or the 5-Year Credit Agreement, or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. The Approved Borrower agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Approved Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Designation Letter or the 5-Year Credit
Agreement in any court referred to above. The Approved Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Approved Borrower irrevocably consents to service of process in the
manner provided for notices in Section 9.01(a) of the 5-Year Credit Agreement
(and for such purpose, the Approved Borrower hereby irrevocably appoints the
Company as its authorized agent to accept such service of process in New York
with respect to this Designation Letter and the 5-Year Credit Agreement).

The Approved Borrower hereby instructs its counsel to deliver to the Lenders and
the Administrative Agent the opinion referred to in Section 5.02(b) of the
5-Year Credit Agreement.

THE APPROVED BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER OR
THE 5-Year CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE APPROVED BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY TO
THE 5-Year CREDIT AGREEMENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS DESIGNATION LETTER AND THE 5-Year CREDIT AGREEMENT BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

This Designation Letter may be consented to and agreed in any number of
counterparts and by the Administrative Agent and each Applicable Lender on
separate counterparts, each of which, when executed and delivered, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of an executed signature page by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart hereof.



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY By: ____________________________ Title: [APPROVED
BORROWER] By: ____________________________ Title: Consent and Agree: JPMORGAN
CHASE BANK, N.A.
as Administrative Agent By: ____________________________ Title:
[______________________]
as Applicable Lender By: ____________________________ Title:



--------------------------------------------------------------------------------

EXHIBIT D-2

[Form of Termination Letter]

[__________, ____]

 

To JPMorgan Chase Bank, N.A., as Administrative Agent party to the 5-Year Credit
Agreement
referred to below

Ladies and Gentlemen:

We make reference to the Amended and Restated 5-Year Credit Agreement (the
“5-Year Credit Agreement”) dated as of October 16, 2020, between International
Paper Company (the “Company”), the lenders named therein and JPMorgan Chase
Bank, N.A., as Administrative Agent. Terms defined in the 5-Year Credit
Agreement are used herein as defined therein.

The Company hereby terminates the status as an Approved Borrower of __________,
a [corporation incorporated] under the laws of [State/Country], in accordance
with Section 2.01(b) of the 5-Year Credit Agreement, effective as of the date of
receipt of this notice by the Administrative Agent. The undersigned hereby
represent and warrant that all principal of and interest on all Loans of the
above-referenced Approved Borrower and all other amounts payable by such
Approved Borrower pursuant to the 5-Year Credit Agreement have been paid in full
on or prior to the date hereof. Notwithstanding the foregoing, this Termination
Letter shall not affect any obligation which by the terms of the 5-Year Credit
Agreement survives termination hereof.

 

INTERNATIONAL PAPER COMPANY By:____________________________________ Name: Title:



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Increasing Lender Supplement]

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated 5-Year
Credit Agreement, dated as of October 16, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
between International Paper Company (the “Company”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Commitments under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the Commitments under the Credit Agreement pursuant to
such Section 2.19; and

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Delivery of an executed signature page to
this Supplement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Supplement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:____________________________________ Name:
Title:

Accepted and agreed to as of the date first written above:

 

INTERNATIONAL PAPER COMPANY By:______________________________________ Name:
Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent By:______________________________________ Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Augmenting Lender Supplement]

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Amended and Restated 5-Year Credit Agreement, dated as of October 16, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Paper Company (the “Company”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.19 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company and the Administrative Agent,
by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Syndicated
Loans of $[__________].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[___________]

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Delivery of an executed signature page to
this Supplement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Supplement.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:____________________________________ Name:
Title:

Accepted and agreed to as of the date first written above:

 

INTERNATIONAL PAPER COMPANY By:______________________________________ Name:
Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent By:______________________________________ Name: Title: